2009 progress report on Croatia - 2009 progress report on the Former Yugoslav Republic of Macedonia - 2009 progress report on Turkey (debate)
The next item is the joint debate on the Council and Commission statements on the:
2009 progress report on Croatia
2009 progress report on the Former Yugoslav Republic of Macedonia
2009 progress report on Turkey
Mr President, I would like to begin by reiterating the firm commitment of the Presidency-in-Office of the Council to the enlargement of the European Union. Our work in this respect will follow the line of the renewed consensus on enlargement approved at the December 2006 European Council and the Council conclusions of 8 December 2009, which have also been endorsed by the European Council.
As highlighted in this House's resolution, which we are now going to debate, the first half of this year will be crucial for the negotiations with Croatia. They have entered their final phase, yet much remains to be done before we can reach a successful conclusion. We are going to have to look at difficult chapters such as those on competition, fisheries, the judiciary and fundamental rights, the environment, and foreign security and defence policy. We will also have to close provisionally some chapters with financial implications.
Therefore, a great deal of work lies ahead. New Commissioner, Štefan Füle, who was a former colleague of mine when I was Europe Minister - and I would like to welcome him and congratulate him on his appointment - is going to be extremely busy with the enlargement issue as far as Croatia is concerned, because as soon as next week, we plan to hold an initial intergovernmental conference at ministerial level to open the chapters on fisheries and the environment, two very important chapters that, as you can imagine, will require an enormous amount of work and dedication.
Allow me to remind you about the conclusions on Croatia adopted by the Council in December. You are already aware of them but I would like to highlight a number of points. The Council commended Croatia for the considerable efforts it had made over the past year and the good overall progress made. It also referred to a series of financial measures for Croatia's accession negotiations and noted that the negotiations were entering their final phase.
The Council underlined that building on the progress already made, Croatia still had to make significant improvements in fundamental spheres such as the judicial system, public administration, and the fight against corruption and organised crime. It also needs to guarantee the rights of persons belonging to minorities, including the return of refugees and prosecution of war crimes, in order to build up a convincing track record in these areas.
The Council noted, too, Croatia's cooperation with the International Criminal Tribunal for the Former Yugoslavia, although it felt that further efforts were necessary. We believe that we could achieve new goals in that area.
Naturally, we also welcomed the signing of the arbitration agreement on the contentious border dispute between Croatia and Slovenia. The agreement was signed on 4 November in Stockholm and ratified by the Croatian Parliament on 20 November. The Council encouraged Croatia to build on these efforts in order to solve all outstanding bilateral issues, especially border disputes.
The Council also welcomed the creation in December, just over a month ago, of a working group to prepare the draft Accession Treaty of Croatia. Finally, implementation of the revised Accession Partnership will be crucial when preparing for the country's eventual integration into the EU. As I said, we have a great deal of work ahead of us.
Since this is a joint debate on Croatia, the Former Yugoslav Republic of Macedonia and Turkey, I would like to state that the Western Balkans are one of the European Union's main priorities. Stability in that region is vitally important to us, and in 2010, we are going to see a number of milestones in the region's transition: progress on the applications for accession - as we have just discussed - fresh impetus for the network of Stabilisation and Association agreements, closer regional cooperation and progress towards a more liberal visa regime.
We know that the prospect of joining the Union - what we call the European perspective of the Western Balkans - is the most important catalyst for stability and reform in these countries. It is undoubtedly a prospect, a real prospect, but it is not an automatic right.
Moving on to the Former Yugoslav Republic of Macedonia, I would like to begin with a summary of the country's general situation and I will refer to the European Parliament's resolution, for which the rapporteur was Mr Zoran Thaler. The resolution does a very good job of presenting a dynamic situation, full of possibilities for the Former Yugoslav Republic of Macedonia. It highlights many of the challenges facing the country: widespread failure to comply with the law, corruption, implementation of the recommendations of the Organisation for Security and Cooperation in Europe and the Office for Democratic Institutions and Human Rights, allocation of funds for effective decentralisation, access to justice, greater participation of women in political life, support for civil society organisations, persistently high unemployment, environmental problems, etc.
The resolution underlines the importance of having a timetable for the opening of negotiations as well as the common desire to find, as soon as possible, an acceptable solution to the issue of the country's name, which, as you know, is currently the subject of a dispute with Greece.
I would like to make a few comments in relation to events you refer to in your resolution, such as the local elections in March and April - which the OSCE considered to have met the standards laid down - and the sixth meeting of the Stabilisation and Association Council, held in July 2009, which we concluded and which revealed that the country was truly fulfilling the commitments it had made under that agreement. The Former Yugoslav Republic of Macedonia has continued to work on its relations with the European Union, which is why the European Commission stated that it had made real progress and recommended that accession negotiations be opened.
In its conclusions last December, the Council acknowledged the progress referred to by the Commission and agreed to return to the matter in the next few months. The European Parliament, as you know, has taken note of these Council conclusions of 8 December 2009.
Moreover, 19 December saw the entry into force of the visa-free regime, in accordance with the Schengen system, for citizens of the Former Yugoslav Republic of Macedonia.
We should also mention a number of specific points relating to the Former Yugoslav Republic of Macedonia: inter-ethnic relations, differences of opinion between Macedonian Slavs over the 'antiquity' of the country and differences of opinion over its relations with neighbouring countries. All of these topics are reflected in various sections of Parliament's resolution.
In summary, I would like to say that some aspects warrant close attention, beyond the mere adoption and application of laws; some issues fall under the auspices of the Ohrid Framework Agreement, some are purely national matters, and some relate to neighbouring countries.
The European institutions believe that the future of the Former Yugoslav Republic of Macedonia involves membership of the European Union and that such aspirations will have to take the shape of full national integration, in accordance with the Ohrid Framework Agreement. This is what the European Union believes and will continue to believe.
Finally, I would like to take this opportunity to look in greater detail at the state of Turkey's negotiations and to present the Spanish Presidency's plans for this important enlargement issue.
It is important - and I want to say this at the outset - that we continue the negotiations with Turkey, that we keep the process on track. Building on the work of previous presidencies, we hope to convince everyone of the need to move this process forward where possible.
The negotiations have entered a phase which we could say is somewhat more complicated or somewhat more problematic, which requires Turkey to redouble its efforts to meet the conditions laid down. A number of technically difficult negotiating chapters await us. However, it is important - and I want to say this at the outset, too - that Turkey makes progress on the reforms concerning the European Union.
At present, as the new Commissioner knows all too well, the technical work is focusing on four negotiating chapters: public procurement; competition; food safety, veterinary and phytosanitary policy; and social policy and employment. We must stress that the energy chapter is also important and it has become especially relevant following the signing of the Nabucco Agreement.
At its last part-session, Parliament debated Turkey and, in particular, the country's democratisation. There is a contrast between, on the one hand, the process of democratic initiative, as the Turkish Government calls it, and, on the other, some worrying decisions such as the recent decision by the Constitutional Court concerning the ban on a political party, which has also been mentioned here and is a very sensitive topic.
Therefore, in spite of the progress made, further efforts to ensure that Turkey fully meets the Copenhagen criteria are required in a number of areas, including freedom of expression, freedom of the press, freedom of religion in law and in practice for all religious communities, respect for property rights, trade union rights, rights of persons belonging to minorities, civilian supervision of the military, women's and children's rights, and anti-discrimination and gender equality measures. This is clearly reflected in both Parliament's resolution and the Council conclusions of 8 December.
I would also like to mention some other aspects of the Council conclusions. For example, the Council stressed that Turkey needs to commit itself unequivocally to good neighbourly relations and to the peaceful settlement of disputes in accordance with the United Nations Charter, having recourse, if necessary, to the International Court of Justice. In this context, the Union urged Turkey - as we have done in the bilateral meetings with Turkey - to avoid any kind of threat, source of friction or actions that could damage good neighbourly relations and the peaceful settlement of disputes.
The Council also noted with deep regret that Turkey has yet to implement the Additional Protocol to the Association Agreement, the so-called Ankara Protocol, and that it has not made sufficient progress towards normalisation of its relations with the Republic of Cyprus.
In the first half of 2010, in the Association Council and the Association Committee with Turkey, we will have a chance to assess the development of our relations; it will be a good opportunity to examine significant problems, such as the political criteria, the progress made in adapting national legislation and the application of the acquis.
We have also planned a series of political dialogue meetings at ministerial level, between political leaders, that will enable us to look at our relations in the wider international context. In this respect, the Council expects Turkey to support the ongoing negotiations within the UN framework on the issue that I just referred to, namely the Cyprus problem, in accordance with the relevant UN Security Council resolutions and in line with the principles on which the Union is founded.
Mr President, ladies and gentlemen, I look forward to hearing your views and will respond to any comments or questions you might like to put to me.
I will now give the floor to Commissioner Füle. I would also like to congratulate him because it is his first day in office.
Member of the Commission. - Mr President, first of all, I am delighted that my very first official engagement since taking up office just some hours ago is here in the European Parliament. I also think that it is an excellent turn of events that the very first debate in this high House with a new Commission is taking place on enlargement. Thirdly, I am delighted that the European Parliament expressed its strong support for enlargement in three reports.
The resolutions are proof of the commitment of the European Parliament to the accession prospects of Croatia, the Former Yugoslav Republic of Macedonia and Turkey. This is a clear signal that enlargement will continue to be a top priority of the European Parliament and, together with my colleagues, I will do my utmost to bring this success story forward. I am very glad that my friend, Secretary of State López Garrido, has just reconfirmed full support for this process on behalf of the Council and its Presidency.
On Croatia, I appreciate Parliament's fair and balanced report and would like to congratulate Mr Hannes Swoboda, the rapporteur. The report highlights the progress achieved by Croatia in meeting the criteria for accession but, at the same time, recognises the efforts that are still necessary for concluding the negotiations. Your report thus reinforces the messages and supports the work undertaken by the Commission. Let me underline that closure of negotiations in 2010 is still possible, provided that Croatia progresses in fulfilling all outstanding benchmarks. The ball is clearly in Croatia's court.
Croatia has come a long way over recent years but important challenges still remain to be tackled. Here, we share a common assessment. Croatia needs to focus, in particular, on the further reform of its judiciary and public administration, the fight against corruption and organised crime, respect for minority rights including refugee return, as well as war crimes trials and full cooperation with the International Criminal Tribunal for the Former Yugoslavia.
We are encouraged by recent developments in fighting corruption. We hope that investigation into wrongdoing leads to concrete results. As for cooperation with the ICTY, which is a fundamental requirement, Chief Prosecutor Brammertz confirmed that full cooperation has still not been achieved. However, he acknowledged recent positive steps such as the setting up of the task force aimed at stepping up investigation efforts. I hope that the work of the task force will soon produce concrete results. Finally, the arbitration agreement of November 2009 between Slovenia and Croatia on the handling of the bilateral border issue has started a new momentum in the negotiations process which, I trust, Croatia will be able to seize by intensifying its efforts to address the remaining outstanding issues.
As regards the Former Yugoslav Republic of Macedonia, 2009 was a good year as regards its reform process. Thanks to political consensus between all the main political forces, the country was able to make significant progress in key areas. It achieved visa liberalisation, and the Commission could recommend starting accession negotiations. I am glad to see that there is a strong consensus between Parliament and the Commission that accession negotiations should start, as expressed in Mr Thaler's constructive and forward-looking report. Now the challenge for the country is to maintain the reform momentum.
While the country met the political criteria, there is still much work to be done. A shared vision of the future and effective political dialogue between the political forces will be crucial to ensuring progress. Continued efforts are needed in particular on fully implementing the Ohrid Framework Agreement and improving inter-ethnic relations, ensuring the rule of law and an independent judiciary, and successfully prosecuting high-level corruption cases.
The economic crisis has not left the country untouched. Unfortunately, the country was already suffering one of the highest unemployment rates in Europe. Now, more than ever, prudent macro-economic management and active labour market measures are needed to contain, and then reduce unemployment.
Like you, I am convinced that the start of accession negotiations is key to maintaining the reform momentum in the country. Equally important, it will enhance the European perspective for the wider region. It is therefore in the strategic interest of the European Union. This is the message which I will be putting forward to the Member States and to the country so as to take the process forward.
On Turkey, I would like to thank your rapporteur, Ms Oomen-Ruijten, for her continued efforts towards a fair and balanced approach in her report on Turkey. The Commission remains committed to the accession process with Turkey as this process gives strong encouragement to political and economic reform.
Work on the political criteria remains of the utmost importance, in particular, as regards fundamental freedoms. A number of landmark reforms have been carried out in the past year. Some of them were next to impossible only a few years ago. Last week, the security protocol that allowed the army to intervene without authorisation in the case of security threats was annulled. This is a landmark achievement in civilian-military relations. We will observe closely the follow-up of this conciliation. The submission of a draft law setting up an independent human rights institution and the much awaited anti-corruption strategy, adopted in principle by the Turkish Government on 21 January, are also promising.
We continue to support the democratic opening launched by the government. The success of this initiative requires the participation and support of all political parties and all segments of society. However, the Commission has concerns following the decision of the Constitutional Court to close the pro-Kurdish party represented in Parliament, the DTP. We also regret the arrests that took place in the south-east at the end of December. We condemn the terrorist attacks that took place at the same time. None of these developments is really conducive to the successful implementation of the democratic opening.
Mr President, firstly, I would like to extend my warm thanks to the Council and to Mr Füle for their statements, in particular, on Croatia. These statements indicate that both the Council and the Commission have the determination to complete this process as quickly as possible. I also agree with Mr Füle that it is possible to complete the negotiations with Croatia this year, given the necessary good will and the appropriate policies. Of course, it is also Croatia's responsibility, in particular, to take the decisive steps.
I would like to say at this point that Croatia has made considerable progress, particularly in recent months and with regard to corruption. Croatia has shown that no one is outside the law or exempt from measures to combat corruption. This sends out an important signal. Croatia has also come to an agreement with Slovenia and has ratified the agreement relatively quickly in parliament, which shows that there is a strong shared determination to meet the necessary requirements. I hope that the same thing will happen soon in Slovenia. I am convinced that the Slovenian Government fully supports the agreement and I hope that the domestic political problems can soon be resolved and that the agreement can be ratified.
However, there is still some work to be done. The point has already been made that the fight against corruption is an important element. However, the situation will not change overnight. There are many unresolved issues in this area, but I am certain that the government and the relevant public bodies have the will to continue this fight without exerting political influence.
As for the reform of the judiciary, this is not only about combating corruption, but also about a number of other issues, such as training for judges. Several steps need to be taken by Croatia to establish a modern judicial system and I hope that this will happen soon.
With regard to the collaboration with the International Criminal Tribunal for the Former Yugoslavia (ICTY), Mr Füle has given us an accurate and complex description of the situation. Mr Brammertz has assured the Committee on Foreign Affairs that a great deal is being done. It is only a case of finding some documents relating to the case against General Gotovina, but Mr Brammertz himself has said that he does not know whether these documents still exist or whether they have already been destroyed. It may be that some of them have never existed. Nevertheless, I hope that Croatia does everything in its power in this respect. I would like the task force mentioned by Mr Füle to have broad support from experts from other countries, without giving automatic approval in advance to the efforts made by Croatia. However, I believe that a great deal of progress has been made in this area. I hope that the few small items outstanding will be completed in the next few weeks or months in order to convince Mr Brammertz that he is receiving full cooperation.
A great deal has also been achieved with regard to the return of refugees or internally displaced persons. There are still a few problems at a detailed level which are relatively difficult to solve. When people have fled from houses that did not belong to them, where they were tenants, such as the social housing which existed in the former Yugoslavia, it is difficult to organise their return and ensure that they have a home again. Although a lot of people want to return in principle, as a result of the economic crisis and unemployment, when they arrive in regions where there are already high levels of unemployment, it may not actually be practical for them to return in such large numbers.
It is true that a great deal of progress has been made in this area. I am convinced that the current government and, I hope, also the opposition will work together to take the final steps. It has become clear over and over again in Croatia in recent months that a joint approach to European issues is the decisive factor. There must be widespread determination to solve the outstanding problems and, despite internal differences, to make it clear that the path leads to Europe and that Croatia must arrive there as quickly as possible.
(Applause)
2009 was a good year for the candidate country of the Former Yugoslav Republic of Macedonia (FYROM). The Commission of the European Union has confirmed this and the two presidencies-in-office, both the Swedish and now the Spanish one, have confirmed this. And that is what I, too, have said in my draft report.
The authorities in Skopje have addressed and fulfilled the key priorities of the accession partnership, commonly known as benchmarks. Secondly, FYROM was the first country in the region to comply with all the visa liberalisation requirements. It did so by as early as July last year and the visa-free regime came into force on 19 December. It has solved the border dispute with Kosovo and has cooperated successfully on regional initiatives, such as CEFTA and the South-East European Cooperation Process. It has also cooperated successfully with the International Criminal Tribunal for the Former Yugoslavia in the Hague. Last week, the FYROM Parliament passed a resolution on Srebrenica.
What are we trying to achieve in Parliament with this resolution and with my report on FYROM's progress? Above all, we want to help. We want to help FYROM progress along the road of stability towards the European Union. We should remember that FYROM was the only former Yugoslav republic that successfully avoided Milošević's wars.
Secondly, we want to help our fellow Member State, Greece, and thereby the European Union as a whole, because we need to bear in mind that any country thrives only in so far as its neighbouring countries do. That is an empirical fact and one which can be proven. That is why I invite our friends in Greece, our fellow Member State, to try to solve this problem together with the government in Skopje and to relax its approach north of its borders. I invite Greece to be a true, fair and broad-minded leader, a mentor and a sponsor of the Balkans. The Balkans of today needs that.
In this respect, I would particularly like to welcome Agenda 2014, an initiative prepared by the new Greek Government of Mr Papandreou. Well done for this initiative! I stand together with Greece. Let us do everything we can to reach this goal. Let us show solidarity with both Greece, our fellow Member State, and with the FYROM. Solidarity must be mutual.
We need to bear in mind that the Balkans is like a bicycle ride. As long as it is moving, as long as it is pedalling forward, everything is more or less OK, but if it stops, it there is a blockage, if it reaches a stalemate, we fall down, all of us fall down. If we stopped now, peace, stability, security and social cohesion would break down.
By way of conclusion, let me stress one more fact: FYROM has been a candidate since 2005. We all need to be aware of the consequences of our decisions or failure to take decisions. Whenever I visit Skopje, I always make it clear to them that they are responsible for finding a solution with Greece, their neighbour.
Let us therefore appeal here to the authorities in Skopje, Athens and Sofia, as well as to the Spanish Presidency, Commissioner Füle, Foreign Affairs High Representative Ashton and Parliament: let us do everything, each within their own remit, to help solve this problem. That is how we can achieve a different Balkans and a better Balkans than we have seen over the past 20 years.
Let me begin by warmly welcoming Commissioner Füle: congratulations on your appointment and I look forward to sound collaboration with you.
Mr President, I would like to thank all my fellow Members, whose constructive contributions to the report have made it possible for us to achieve a consensus in most areas. I would also like to reiterate that my aim as rapporteur for this Parliament is to bring about a situation where we send out a clear, balanced and coherent message. I believe that we can only do that if we seek out a broad majority together.
I actually have three messages for Turkey. First of all, and this is how the report begins, too, we have open debate, then there is the constitution and the enforcement of legislation. I will begin with open debate, democratic opening. From an entirely objective point of view, we welcome the broad debate that the Turkish Government initiated last year in respect of the rights of Kurds, the Alevi, the role of the army, and so on.
However, Mr President, the judgment from the Constitutional Court last December ensured that terrorist attacks would take place once again. There was a wave of arrests of Democratic Society Party (DTP) members, and the threat of arrest still hangs over members of the Turkish Parliament. The open and positive debate that there had been since the summer thus seems likely to come to a premature end as a result. Of course, Mr President, as a representative of the people, I have respect for legal verdicts, but I also understand that the Constitutional Court has also said of the prohibition of political parties that Turkey should now enthusiastically engage with what has been recommended by the Council of Europe and the Venice Commission. I ask Turkey, then, to do so, to ensure that this kind of unfortunate situation does not arise again.
Mr President, that brings me to another verdict by the Court, namely the annulment of the law restricting the jurisdiction of the military court. As parliamentarians, we are in no position to criticise the judgment, but it does show, once again, that the basis of these judgments, the constitution, is inadequate, in the sense that - and I need to word this carefully - in any case, it gives grounds for such judgments to be made. That is why we are all calling, once again, for Turkey to bring forward a revision of its constitution without delay, as that is the only thing that can bring about the real reforms that are so necessary to modernise Turkish society.
Mr President, my third, fundamental point concerns the implementation and the enforcement of legislation that has been adopted. In the areas of women's rights, freedom of religion and the maltreatment of criminal suspects, the standards laid down also need to be complied with throughout Turkey. Mr President, I am therefore calling for additional attention to be paid to enforcement.
I will turn now to the amendments. On Cyprus, I attempted to reach a clear and broad-based compromise with the shadow rapporteurs. Turkey needs to know that the supplementary protocol that has been agreed must be accepted without delay. In paragraph 34, I have called on all parties to ensure that a solution is reached in respect of the division of Cyprus. With this paragraph, then, I am specifically asking Turkey to send out positive signals.
Mr President, we emphasise, in a new paragraph 48, that both leaders must be encouraged to have courage in order to reach a solution for the island soon. This is absolutely necessary. I would say to Mrs Cornelissen that, although your amendment about violence against women is probably a little redundant, the Group of the European People's Party (Christian Democrats) will also, as expected, support it.
Mr President, finally, I would like to reiterate, once again, that, this year, too, my aim is to produce a report that offers a very clear message that is critical, but also balanced. It is my belief that, if we adopt this report with a large majority, we will also be finding a good solution for Turkey in modernising the country and making it prosperous for all of its citizens.
Mr President, we have clear expectations of the Council and the Commission. We expect negotiations with Croatia to be completed and negotiations with Macedonia to be started this year. This includes recognising that the policy on minority groups in these two countries is better than in many Member States of the European Union and that all the minorities and ethnic groups in both countries are represented in their governments. Mr Füle, the question of the return of the refugees, if you will pardon my saying so, has been handled by Croatia in a way which could serve as a model for other states. Therefore, I would like to say quite clearly that we should, of course, explain to these countries that they still need to make an effort. However, saying that the ball is solely in Croatia's court is totally unacceptable. Croatia has ratified the border agreement and I would like to join with Mr Swoboda in calling on the Slovenian Parliament to do the same thing. Three negotiating chapters remain to be opened by the Council. I would like to call on the Spanish representative of the Council of Ministers to ensure that they are opened during the Spanish Presidency. This will allow Croatia, if it is treated fairly, to complete the negotiations this year.
As far as the appalling blockade of Macedonia on account of the name issue is concerned, in this case, the ball is not solely in Macedonia's court either. Instead, the responsibility lies with an EU Member State which has set up a blockade that runs contrary to international law. I would like to make it clear at this point that the EU must behave in a credible way, in other words, we must demand things from others, but we must also live up to our own standards, otherwise we will lose all credibility. I feel that it is important for us to work towards voting on Croatia this year in this Parliament, after following a long and difficult path. Then the observers can come here, in the same way that the Czech, Slovenian and Hungarian observers came and were welcomed by us. I hope that European elections can take place in Croatia either next year or the year after and that Croatian Members will join us here in Parliament and help to prepare for the accession of other southern European states, with Macedonia being the first in line.
Mr President, Mr Füle, I want to join in congratulating you as a new member of the European Commission and say that it may, in fact, be an important sign that on this very day, the first debate in this Parliament involving the new Commission is actually on enlargement.
In fact, we do not need to reiterate that enlargement has turned out and proved to be one of the European Union's most successful policies. I wish you every success. Our Parliament will do its utmost to support you in these efforts because those of us here in the European Parliament are actually the strongest proponents of the enlargement of this region of security, prosperity and citizens' rights, which is the European Union.
In this respect, I think that the statements from the three rapporteurs highlighted the serious work which was done by the Committee on Foreign Affairs and them personally. I want to congratulate them on this and say that these three reports which we are discussing today were adopted by a huge majority in the Committee on Foreign Affairs. I believe that this will also be the case today.
I want to stress that we wish to use our reports to give a very clear signal to the three countries as well, even though the general debate will probably dilute our messages to some extent, that we remain committed to the process, but that there are issues which cannot be avoided and on which the three countries must take action. They are mainly linked to the fact that the European Parliament cannot and will not close its eyes to a whole series of issues related to the fulfilment of the Copenhagen criteria supporting the protection of fundamental rights, media freedom and freedom of association, as well as the protection of minorities' rights, good neighbourly relations, etc.
I would like to dwell briefly on three issues which, in my view, are of fundamental importance to making progress on the three countries' accession. Firstly, it is clear with regard to Croatia that the path to membership is already open for this country. The agreement reached with Slovenia is extremely important, but we call for its ratification as soon as possible so that it will provide the opportunity for the negotiations with Croatia to be concluded by the end of this year.
With regard to Macedonia, we hope that the Former Yugoslav Republic of Macedonia will demonstrate the necessary flexibility. We also hope that the new Greek Government will find a solution to the name issue so that Macedonia can receive a date for starting negotiations by this year.
As far as Turkey is concerned, the Cyprus question cannot be avoided. Until progress is made on this first, Turkey cannot hope to make substantial progress in its process of integration.
With the Resolution on Croatia, which Parliament is to adopt here today, we will recognise that this country has made progress in terms of fulfilling the criteria for accession to the European Union, carrying out democratic system reforms and harmonising its legislation with the requirements of the acquis. That places Croatia firmly at the top of the list of countries with the prospect of becoming fully-fledged members of the European Union. That also opens up the possibility for Croatia to wrap up negotiations as early as this year, as we have stated in our report.
We are very pleased to note that Mrs Kosor, the new Croatian Prime Minister, has quickly and successfully taken steps in the areas where we have met the greatest obstacles so far: in the fight against corruption and organised crime, in implementing a programme of administrative reform, in addressing war crimes and in ensuring legal or constitutional protection for ethnic and other minorities.
By signing a border arbitration agreement with its neighbour Slovenia, the new Croatian Government has not only eliminated an obstacle to the negotiating process, but has also paved the way for the resolution of other issues. It is important that Croatia continues to address border disputes with its other neighbours and ensures that these negotiations are conducted in good faith and according to the principle of pacta sunt servanda.
I should also point out that this resolution, which was drafted under the excellent guidance of my fellow member and rapporteur, Hannes Swoboda, has, in an objective and positive way, also highlighted problem areas where Croatia still has a great deal of work to do. To name but a few, these include cooperation with the Hague Tribunal, efforts made so far in prosecuting corruption, restructuring the economy and finances and greater commitment and sincerity in eliminating the obstacles to the return of Croatia's Serbian population. Croatia is their homeland, too.
The positive reports on the progress of Croatia and FYROM should also be seen as a definite signal of the EU's openness to enlargement to all the countries in the Western Balkans and a confirmation of the commitments we have undertaken towards these countries, Turkey included, provided they meet all relevant criteria. That, however, depends primarily on them. Let me conclude by wishing Mr Füle, our new commissioner, every success. I know he will do an excellent job.
on behalf of the Verts/ALE Group. - Mr President, on behalf of the Verts/ALE Group, I should first like to extend a warm welcome to this House to Mr Füle as Commissioner. We are happy to work with you and look forward to our future cooperation. I would also like to thank Mr Swoboda for the good cooperation on the Croatia report. I think there was good cooperation in the process and I thank my colleagues.
I would just like to say that we would have preferred to have had the debate en bloc so that we had all three countries, but separate sections, in the morning. We think that would have made more sense instead of having them all mixed up together, but that is a side note.
(DE) The Group of the Greens/European Free Alliance is in favour of Croatia joining the European Union quickly and we welcome very much the rapid progress which this country has made. Croatia's quick accession will send out an important signal on security policy to the entire Western Balkans. It means that the promise of membership made by European Heads of State or Government in Thessaloniki to all the countries in the Western Balkans still holds. The credibility and validity of this promise represent an enormous incentive for all the states in the region to implement far-reaching reforms which will make these countries more secure, more stable and more prosperous.
It is important to say with regard to Croatia that the civil service there must be strengthened and made more transparent. The decisive factor here is not only the adoption of new legislation but, above all, the administrative implementation of the laws. We in the Verts/ALE group would like to see better results in this area. We believe that the only solution to the problems of corruption and organised crime is the consistent implementation of new laws and directives. The same applies to the judiciary and the particularly important chapter concerning the judicial system that has not yet been negotiated. The announcements made by the Croatian Government are a good thing, but they must be followed by action that brings about de facto improvements in the situation in the courts. We would like to see more transparency and less political influence in this area as well.
For this reason, we are proposing four amendments, which I would like to encourage you to vote for. The first concerns the fight against corruption. We would like the construction and urban planning sector to be included in particular, as this is where the largest public contracts are awarded.
Secondly, we would like a reference in paragraph 19 to the fact that the situation of gay men and lesbians is unsatisfactory. There have been repeated attacks on people from these minority groups. We have now received assurances from the Croatian Government that some of these cases are being investigated. We feel that this is a very positive sign and would like to encourage the Croatian authorities to speed up the implementation of the anti-discrimination act.
My final point is that we have no vision for a new energy policy for Croatia. Therefore, we would like to call on you to support our Amendment 7. We are looking forward to Croatia joining the European Union soon.
on behalf of the ECR Group. - Mr President, the ECR Group favours enlargement of the European Union. We see not only significant benefits in a larger single market, but we also look - unlike some Members of this House - for a dilution of the federalist ambition at the heart of the European Union. However, candidates must be subject to rigorous and exacting standards as laid out in the Copenhagen criteria.
We therefore fully endorse the Commission's thorough approach to preparing candidates for membership and its willingness to learn the lessons of previous enlargements, in particular, the most recent ones to Bulgaria and Romania, where there were outstanding problems in the areas of organised crime and corruption. Croatia, along with Iceland - if approved as a candidate - is undoubtedly the country most ready to join the European Union, and its accession will help stabilise the Western Balkans. While recognising that a border dispute with Slovenia remains outstanding, we do not think that bilateral disputes can be allowed to delay Croatia's membership. Italy, after all, did not stop Slovenia joining in spite of border and minority disputes at the time.
As the Commission report makes clear, Croatia has also made some substantial progress in meeting the negotiating benchmarks, and the country's commitment to the EU's expectations remains strong. Macedonia is also now fully back on track towards membership, and we welcome its EU visa liberalisation, along with Serbia and Montenegro, and support immediate calls now to the Council to allow the opening of negotiations for membership for Macedonia.
The ECR Group believes that the almost comical name dispute with Greece should be resolved sensibly and rapidly. President Ivanov has helped to add momentum to Macedonia's EU ambitions, and we hope his request to meet the newly re-elected President of Greece will be reciprocated in the spirit of friendship and neighbourhood relationships. Meanwhile, Turkey's EU membership application remains problematic, not least in the field of human rights. The recent horrifying case of a teenage girl buried alive for talking to boys simply gives ammunition to those who say that Turkey has no place in the European Union. Its failure to recognise Cyprus or implement the Ankara protocols, as well as stalling in the ratification of the treaty to re-establish relations with Armenia, is a disappointment.
Finally, as permanent rapporteur of the Parliament for Montenegro, I should just like to add that in my view, having recently visited this country, it is well on its way to candidate status, and I hope to see that happen as soon as possible.
Lastly, I, too, would like to take the opportunity on behalf of my group, the ECR Group, to congratulate Commissioner Füle on his electoral appointment yesterday, and my group will be fully cooperating with him in his challenging tasks ahead.
We wish to emphasise from the outset that we are in favour of the integration of Turkey. We mean this and we believe in it. It is necessary, primarily for Turkey itself, in order to safeguard the rights of all minorities, to reduce the electoral limit for seats in Parliament and to safeguard labour rights, such as the right to strike and collective bargaining.
Finding a real political solution to the Kurdish problem, recognising the Armenian genocide, normalising relations with neighbouring countries and ending the occupation of Cyprus are some of the issues which Turkey is required to address. As emphasised by the Council, it needs, urgently and without further delay, to comply fully and without discrimination with the additional protocol to the Ankara Agreement.
In ignoring international law, Turkey is preventing the Republic of Cyprus from exercising its sovereign rights in its exclusive economic zone. As such, we declare that we disagree with the position that the relevant energy chapter should be opened.
To close, I should like to mention the intention of some members to vote for an amendment calling for all interested parties to help to resolve the Cyprus question. I am sure that everyone will help. However, is this not unacceptably making everyone equally responsible, making the victim and the occupier equally responsible? If we want a solution to the Cyprus question, we must underline Turkey's responsibilities. We must speak openly to Turkey, whose integration, I repeat in closing, we support. However, it is the integration of Turkey into the European Union that we support, not the integration of the European Union into Turkey.
At the risk of upsetting Turkish diplomats again - note their reaction to numerous European Parliament amendments - I urge the Council and the Commission to put the following five points on the agenda in the forthcoming negotiations with the Turkish authorities.
1. The granting of legal personality to all religious communities in Turkey - the fundamental precondition for the realisation of the freedom of religion in Turkey.
2. The immediate ending of the public hate campaign against Turkish Christians beneath the cover of allowing the doubly negative loaded term 'missionary activities' in schoolbooks and local media, as if Turkish Christians were, by definition, subversive and bent on undermining the state.
3. The immediate ending of the conspicuous discrimination against non-Islamic minorities when filling important civilian and military posts within the Turkish Government apparatus.
4. Effective government measures against growing anti-Semitism in public life in Turkey. A Turkish academic recently spoke of a poisoned atmosphere. I am pleased that the atmosphere is still open enough for an academic to openly come out and say such a thing. What is needed, therefore, is effective government measures against the growing anti-Semitism in public life in Turkey, in which regard Prime Minister Erdoğan, specifically, should take the lead role.
5. Finally, a strict bringing into line of relations with the Islamic Republic of Iran with transatlantic policy on Tehran and its controversial nuclear programme. Turkey must spell out where it stands on the increasingly urgent issue of Tehran's nuclear programme. As a NATO member and EU candidate country, Turkey must nail its colours to the mast. It must make a clear choice.
I call on the Council and the Commission to take the Copenhagen criteria and the urgent criticisms of Turkey that I have mentioned seriously and, Commissioner, once again, I would like to wish you all the best in your new role. I look forward to constructive consultation and I also have faith that you will take the Copenhagen criteria seriously and that we will thus be able to work on modernising Turkey, a country that I also want to respect.
(NL) Mr Füle, welcome to the House! Mr President, the Dutch Party for Freedom (PVV), my party, has chosen to operate independently in this Parliament. In this case, we have enjoyed excellent collaboration with the Europe of Freedom and Democracy Group and with Mr Messerschmidt, to whom I would like to offer my heartfelt thanks.
Mr President, first of all, I would like to say that the PVV is not in favour of enlargement - not to Croatia, not to Macedonia and certainly not to Turkey. Turkey's occupation of Cyprus is illegal, all of us in this Chamber believe that, and yet we continue to be involved with Turkey without seriously denouncing them for this. We do not impose any sanctions - or next to no sanctions - on Turkey. This, to me, is really weak-fisted behaviour, and I have therefore tabled an amendment that condemns this occupation and orders Turkey to withdraw its troops from Cyprus, and to do so immediately. I therefore hope that you will all support this amendment.
What is more, the freedom of the press in Turkey is under severe pressure. When I was visiting Turkey, the press was even moved on. We must strongly condemn this and that is why I have tabled Amendment 16.
Now, ladies and gentlemen, we come to Iran, a rogue state. Mr Ahmadinejad, an Islamic dictator, terrorises his own population, wants to wipe Israel from the map and says so openly, is working on long-distance missiles, regularly carries out missile tests and yesterday began enriching uranium, which is suitable for nuclear weapons. Ladies and gentlemen, we can but express our disgust about this. Turkey, which wants to accede to the EU, counts the Iranian Government as a great friend and must be strongly condemned for this, which is why I have tabled Amendment 17. I count on your support.
Next, I want to mention the negotiations with Turkey. Turkey, which counts Iran as a friend, occupies Cyprus, oppresses Christians, violates the rights of women, is a member of the Organisation of the Islamic Conference (OIC), operates Sharia law, which limits human rights, and is an Islamic country, can never accede to this Union. We should not allow that to happen, for which reason I have tabled Amendments 18 and 19, which aim to bring an end to the accession negotiations. Thus, I hope that you will all support my amendments.
Mr President, first of all, I would like to congratulate Zoran Thaler on his report and thank him and all other colleagues for their very constructive work in preparing this draft resolution. A sincere welcome to Commissioner Füle, and my best wishes for the success of his future work.
The European People's Party considers that FYROM went through many positive developments during the last year. The progress it made in fulfilling most of the criteria towards starting EU accession negotiations is indeed both significant and remarkable. The fact that the Commission has recommended the opening of negotiations with FYROM should be seen as a clear message that this country is on the right track.
Parliament should therefore stand firmly behind this recommendation and, by adopting this resolution, send a positive signal to the country and indeed the whole region. I hope the European Council will confirm the Commission's decision and the call included in this resolution, and will give the green light for negotiations with FYROM in the near future without further delay. I also believe that up until this happens, the negotiations on the name issue will progress and relations with neighbouring countries will get better.
FYROM should rise to the challenge and show that it is ready to fulfil all the Copenhagen criteria, on the basis of which its ambitions to become a member of the EU should be assessed.
(ES) I think the report we are going to be voting on today, concerning Turkey's progress towards European accession, is a positive one. It is frank, and some criticisms can be made; but it is a balanced report and I congratulate the rapporteur, Mrs Oomen-Ruijten, for that.
Obviously, our political group would have placed greater emphasis on certain aspects. However, we have negotiated a broad consensus because we believe the report should be given as much support as possible by this Chamber.
We need to send out a clear message on that point. It should be a positive message, one of good will, but it should also be rigorous so as to boost the negotiating process and stimulate the advancement of modernising, democratic reforms in Turkey. We have to be clear on this matter: we need to overcome this phase of sluggishness and indecision in the negotiation process.
According to opinion polls, public support for accession in Turkey has waned, and that public perception needs to change. The only way to achieve this is to ensure that the negotiations and reforms continue to move forward, that the European Union shows itself to be consistent with the commitments it has undertaken, and that it also avoids sending out contradictory signals which create uncertainty. Of course, Turkey must also take decisive steps on the path towards reform.
Two scenarios lie ahead: a vicious circle of divisions, confrontations and mistrust; or a virtuous circle of serious, rigorous, yet unambiguous negotiation.
If this report makes even a modest contribution to progress along those lines, then I think we can be satisfied.
(DE) Mr President, as the head of the delegation, I would like, first of all, to congratulate Mr Thaler on his very balanced report. Skopje has carried out reforms and is on the way to joining the European Union. We welcome this very much and are very pleased about it. The visa liberalisation was perhaps the clearest and most visible sign. It was a milestone in our cooperation. This objective has only been achieved as a result of close collaboration with the EU Member States. It represents openness, interaction and cooperation.
However, we must not forget that Macedonia was granted the status of accession candidate four years ago and since then, we have constantly been asking ourselves when it would finally join the European Union. I would like to call on all the parties to ensure that the name conflict, which is currently the focus of attention, is resolved. We must make use of the momentum generated by the Council decision in December and by the new Greek Government. This momentum is diminishing day by day. I would like to explain to the parties that if we concentrate now on other topics, such as the financial crisis, the goal of Macedonia's accession will be pushed further into the background. We surely do not wish this to happen and this is why we must continue to make every effort in this area.
(NL) Over the last six months, I have seized every opportunity to travel to the Balkans and to Turkey and to talk to people there. It is tremendous to actually see what is going on on the ground there with a view to accession: major political breakthroughs, but also, and above all, entirely practical changes that benefit the people who live there.
In Montenegro, for example, the existence of homosexuality is finally being recognised. In Turkey, the shelters for women have finally succeeded in achieving good relations with the police, to name just two examples. We should be enthusiastic about what is being achieved in these countries and what is going well, but, at the same time, we need to be very clear about what still has to be done.
The European Parliament and the Member States must continue to insist on the criteria that we laid down at the beginning of the process. However, we also need to avoid watering down the power of the accession process by erecting extra obstacles.
I just want to focus in on Macedonia for a moment. We all agree that the bilateral problem of the name must be resolved. We also all agree that the EU must provide all possible support in this process. Bilateral problems, in themselves, should not represent an obstacle to the accession process. This applies to Macedonia, but also just as much to Croatia, Serbia, Turkey, Kosovo and Iceland. For the people who live there, the prospect of accession is too important to be held hostage to the resolution of a bilateral disagreement.
I therefore ask you all to also vote in favour of our amendment, Amendment 4, which aims to insert a new paragraph 30(2) into the report on Macedonia. I also ask you all to really bear in mind, in respect of these three reports, how very important the accession process is.
(PL) Mr President, Commissioner, first of all, I would like to congratulate you, Mr Füle, on your election to this capacity. I am certain we are going to work fruitfully and effectively together for further enlargement of the European Union. I am sure that you will complete the negotiation process of the European Union with Croatia before the end of the year. I am sure that you will also begin the process of negotiation with Macedonia soon. I hope this will also be this year.
In this speech, I would like to stress the exceptional role of Croatia as a future Member State of the European Union, particularly in the context of the defence of our common values and the security of our continent. We value the fact that Croatian units, as part of NATO, are present in Kosovo and Afghanistan. Around 300 Croatian soldiers, diplomats and police officers are also taking part in ISAF operations in three regions of Afghanistan. Our new ally has bravely supported our fight against terrorism in several NATO missions. I am certain that Croatia's membership of the European Union will contribute to continued stability in a part of Europe which only a few years ago experienced a cruel conflict and ethnic cleansing.
If Croatia completes all the reforms, it can finish negotiations with the European Union before the end of the year. This is a good objective, and I call upon everyone to support these efforts. We should value the fact that Zagreb has carried out numerous reforms, especially in the area of the judicial system and public administration, and also concerning the fight against corruption and organised crime. Bringing Croatia into the family of Member States of the European Union is part of our strategy to build a continent of democracy and prosperity. The example of this Balkan country confirms that the process of European Union enlargement is a strong incentive to political and economic reform in countries which aspire to membership. Let us remember this, too, when we look at our eastern neighbour, Ukraine.
(EL) Mr President, over the last year, Turkey's multifaceted foreign policy has caused confusion both within the international community and among the secular section of Turkish society. Where is Turkey heading? Is it heading towards a multicultural Europe or towards a pan-Islamic state?
May I briefly remind the House of its political conduct towards Iran, its unacceptable diplomatic language against Israel, the dispute with Egypt on the Gaza borders and the Turkish Government's recent decision to abolish entry visas for 7 Arabic countries. As we know, many of them harbour extremist Islamic associations whose members can now easily enter Europe and the West. The issue of the abolition of visas, in particular, has outraged the secular state in Turkey.
If we introduce new sanctions against Iran, Turkey's stand in the UN Security Council will be a starting point for clarifying the future of modern Turkey, at which point we shall speak differently about Turkey in this Chamber.
(NL) For understandable reasons, public opinion in Europe is sharply against the accession of Turkey, a non-European and Islamic country. The previous Commission promised that negotiations with Turkey would be suspended if it came to light that Turkey was failing in its democratic obligations and that the negotiations would have to keep pace with the reform process in Turkey. Neither of these promises has been kept.
On the contrary, new chapters have been opened time after time, while Turkey is moving backwards rather than forwards. Political parties are being outlawed, Kurdish mayors arrested and Christians are subject to intimidation, violence and administrative prejudice. Christian writers and academics are having to go into hiding. I have not even got on to phenomena such as forced marriages and so-called honour killings.
What deadline will the Commission issue Turkey with to recognise all the Member States of the European Union? When will Turkey have to comply with the Ankara Protocol? When will the illegal military occupation of Cyprus be brought to an end?
(ES) Mr President, like my fellow Members, I also wish to congratulate Mr Füle on having taken office and I hope that the excellent impression he made in his Committee on Foreign Affairs hearing will be confirmed over the course of his mandate, particularly in the sensitive area of enlargement.
I would like to say a few words about Turkey, firstly to congratulate our rapporteur, Mrs Oomen-Ruijten for the excellent results obtained in the committee.
Her report, which refers to 2008 and 2009, neither overstates nor underplays matters; it highlights the efforts Turkey is making to try to meet the Copenhagen conditions and criteria.
In my view, however, these efforts need to be considered within Turkey's current context and political situation: seven years of Mr Erdoğan's moderate Islamic government, with elections expected in July 2011; a country that is seething from the Operation Sledgehammer cases; from the annulment of the Emasya Protocol, which handed major powers over to the military; and, in particular, from the ruling that has banned the activities of the Democratic Society Party in Turkey.
This context, Commissioner, means that the Turkish case needs to be handled with great caution. Turkey has to meet the conditions and requirements of the Copenhagen criteria and, obviously, it has to comply with the Ankara Protocol. However, in this particular context and situation, it goes without saying, Commissioner, that if any wrong signal is sent out, it could have very serious consequences for the security of the European Union, especially when the governing party does not have the three-fifths majority it needs in parliament in order to modify the constitution; such a signal could seriously give rise to alarming turmoil in an already unstable country that is a strategic partner for the West, in the context of the Atlantic Alliance.
We need to use the utmost caution in the negotiating process in order not to make any mistakes.
Mr President, first, could I repeat in public my own congratulations to Commissioner Füle. We got you up early this morning on your first day in the job, and I think it will not be the only time that we do so.
In Turkey, there is significant public scepticism that the EU will keep its promise and, just as you confront scepticism amongst some of our publics within the EU, your challenge, Commissioner, is to be fair and objective - and, yes, that wins public trust. But also to put the positive case for enlargement, to win over sceptic publics, and our group will support you in doing so.
On Turkey, the Socialist and Democrat Group remains pro-accession, pro-reform. The Commission's progress report says that reform efforts have been resumed but should be intensified. We agree. So, on this first report during the five years of this Parliament, let me focus my opening remarks on how we as a Parliament should deal with Turkey. To the rapporteur, I respect your sincere commitment to pursuing consensus in this House and I thank you for your cooperation. I hope, in future years, that you will seek agreement of the political groups before submitting plenary amendments to agreed compromises at committee, as our differences are small.
But the real test of your rapporteurship and for this Parliament is to ensure that we use our influence to secure, year by year, steady progress in shepherding Turkey towards accession, and that requires leadership here as well as in the country.
To our Cypriot colleagues we understand the pain of injustice you feel. In our group, we have sought to include you fully in our consensus, but we are determined at this crucial time to seek to take positions which support reconciliation efforts to provide justice to both communities and not to prejudge their outcome on behalf of either side.
To others in this House, constructive criticism of Turkey is needed; we ourselves are critical friends. But to those who speak in this debate opposing Turkey, we say that you are a minority; too many of you are motivated by religious intolerance against Islam and seeking your own political advantage by deliberately creating false fears about immigration. These arguments are loathsome and repellent, and so are you.
Finally, to the majority of this House who want Turkey's accession, we have to say so again and again. The shrill voice of the rejectionist must not be allowed to drown us out. We expect our Turkish counterparts to continue to make painful changes in their own society with difficult impact on their domestic politics.
These reforms are good in their own right, but, those of us who say in this Parliament we want accession: we have to make their pain worthwhile by ourselves doing what we say, opening and closing chapters on merit, delivering the promises of the Council, ourselves acting in good faith.
(RO) I am only going to refer to Macedonia in my speech as I want to stress that the report records progress in Macedonia's situation and supports a political decision to launch negotiations with this country.
I am not going to mention the report's balance and the way in which it describes in detail the positive and negative factors the country is contending with.
I would like to emphasise two things. The exit polls and opinion polls in Macedonia highlight that this country is one of the most 'Euro-optimistic' in the region. I think that support from the population is a condition for success in the negotiation process. Secondly, I think that, as a Member State of the European Union, Greece must understand the European models for reconciling with history and make every effort to ensure that the dispute over the name of Macedonia does not present an obstacle to this country's progress towards Europe, because any other attitude is contrary to the spirit and destiny of Europe.
(FR) Mr President, firstly, I should like to welcome and congratulate Commissioner Füle.
The 12th hearing of the trial of the alleged assassins of Hrant Dink was held in Istanbul on Monday. For the first time, official observers at that trial felt that the court was sincerely trying to establish the truth and that the connections between this trial - that of the alleged assassins of Hrant Dink - and other trials under way - such as that of the Ergenekon network - had been highlighted by the prosecutor.
This fact is extremely significant because it is every political assassination, intolerance within society and the impunity that still prevails that are being put on trial here. Moreover, this is a view that the families of the victims of these political assassinations eloquently expressed when, referring to the Turkish 'Deep State', they declared themselves to be Hrant Dink's 'deep family'. I am telling you this because things are moving forward and because, within Turkish civil society, there is a desire and a movement for reform aimed at promoting democracy and rights, and this desire and this movement are exceptionally powerful.
I should also like to cite another example which is making the headlines in the newspapers at the moment -family honour crimes have already been mentioned - and that is the young 16-year-old girl who was found buried in a chicken pen and who had been sentenced by the family council for having spoken to boys. This is terrifying and it is a crime. The members of that family will obviously have to be put in prison.
The fact is, a few years ago, these crimes did not make the headlines. It is therefore pleasing today to see that these so-called 'honour crimes', which are simply barbaric crimes, are no longer being tolerated in Turkish society. Turkish society is in a state of flux, it is in turmoil even, and I think that, when we discuss Turkey, we must be keenly aware that any reform in that country deeply affects relations between citizens, the establishment, Turkish history and democracy. These are absolutely crucial elements.
I believe that our process must be totally sincere. Today, the sincerity of our process is acknowledged, and it matches our ability to support the complicated, critical and historic process in Cyprus. Today, the EU must say clearly to Cyprus that we are ready to support and to guarantee, using all the means at our disposal, economic and financial means included, any agreement reached between the north and the south and that we are also determined to ensure that nothing in the body of EU law can hinder the achievement of a consensus in Cyprus. We must forge ahead; the future of Turkey's membership of the EU is also riding on this issue.
Mr President, it is not often that I agree with Mrs Flautre, but I do agree with many of the remarks she has just made. First of all, could I call for more honesty in our approach to Turkey. I am sure all of us want good relations with Turkey and many of us, probably the majority, wish to see Turkey one day as a member of the European Union, a different European Union to what is being developed today. It is because some recognise that Turkish accession would inevitably change the nature of the EU project, driving as it is towards unwanted political integration, that they are so resistant to it.
I have one or two questions for the Commission. What has happened to the negotiations with Turkey? Why are so few chapters open? At a time when, in all our countries, we have serious concerns about energy security, and Turkey is in such a key geographical position in providing the routes for pipelines from the Caspian, why is the energy chapter not open? And, with presidential elections imminent in Cyprus, and unification talks in progress, Cyprus is very much on our minds. Turkey, of course, can hardly ever be discussed in this Chamber without reference to Cyprus, but perhaps it would be more helpful if instead of always criticising Turkey, the EU endeavoured to provide it with more support on this issue. Why do we just call on Turkey to use its influence when Greece and the Republic of Cyprus, both EU members, have a crucial role to play?
I agree that the Turkish garrison in Northern Cyprus should be much reduced. In fact, I regularly propose to Turkish emissaries that a unilateral reduction in troops would be a bold confidence-building measure, but we all know that had the Annan Plan been put into effect, the Turkish troop presence would have been reduced to a mere 650 and the Greek presence to 950. It is scandalous that no real progress has been made in opening international trade with Northern Cyprus. Why has the European Union not kept its promise given in May 2004 to end the isolation of Northern Cyprus?
Of all the places in the world where the EU might actually play a useful role and exert some benign influence, Cyprus stands out - yet we are absent. Let us not blame Turkey for the EU's internal difficulties.
(EL) Mr President, our stand against the enlargement of the European Union is consistent with our stand against the integration of Greece, my country, into the European Union and with the fight to free it from this imperialist machine.
The entire enlargement process is in keeping with the strengthening of NATO and the NATO occupation of the Western Balkans, with the secession of Kosovo and with the destabilisation of Bosnia and Herzegovina, with the European Union's contesting the borders and stability in the area, with coercion against the people of Serbia, with new frictions and oppositions in the Balkans.
Because the so-called bilateral issues are not bilateral issues at all; they are international issues, which is why they are being addressed by the UN. At the same time, there is an unbelievable crisis in the area of the Balkans, obviously caused by the reforms to which the people in these counties have been subjected in order to accede to the European Union.
This process is in keeping with Ankara's intransigence on the Cyprus question, with the casus belli in the Aegean, which is being backed by Frontex contesting the borders in the area, and by effectively banning trade unionism and other anti-democratic arrangements in Turkey.
This is yet another reason why we stand by the workers in these countries against integration, so that they can fight for their rights.
(IT) Mr President, ladies and gentlemen, the Swedish and Spanish Presidencies have made Turkey's membership of the European Union a priority topic, as though it were now a foregone conclusion.
We do not feel that Turkey's membership is either realistic or opportune for many reasons. Firstly, because Turkey is not geographically located within Europe; secondly, because Turkey is becoming more and more Islamic and Ankara is actually a leading member of the largest international pan-Islamic organisation, the OIC; thirdly, because religious minorities are persecuted and their inferiority is ingrained in society; fourthly, because Turkey continues to officially deny the genocide of one and a half million Armenian Christians and occupies Cyprus in both military and political terms in breach of international law.
We must also remember that with Turkey in the European Union, we will have countries such as Iraq, Iran and Syria on our borders. Lastly, we must also remember that Turkey, with its 90 million inhabitants, will be the most populated country in the European Union by 2030. This means that it would have the highest number of MEPs and the most significant percentage vote in the European Council; the balance of Europe would certainly be destabilised.
Mr President, like many other colleagues within this Chamber this morning, I would appeal for honesty and realism in the debate in relation in particular to Turkey. I welcome those colleagues who have asked for proactive support for Cyprus in reaching some sort of resolution with Turkey.
I want to turn our attention very quickly to one aspect of this that has come to my attention, and that is the plight of many of the citizens whom I represent who are suffering grave financial loss as a result of property scams within Turkey. Since I became an MEP in July, I have been contacted by many constituents who have invested substantial sums of money in properties, ranging from EUR 50 000 to EUR 150 000, and who have subsequently lost out on that investment in what, in many cases, looks like blatant fraudulent activity. I would request that the Commission look into this and act proactively in relation to it.
(DE) Mr President, Mr López Garrido, Commissioner, until now, the enlargement policy has been successful, although as we have seen in the last round, we must focus more closely in particular on the internal developments in these countries with regard to the rule of law, corruption and similar issues. I believe that this is happening in the current negotiations. In my opinion, we have made very good progress with Croatia and we can complete the process quickly. However, it is, of course, important that the Copenhagen criteria are met in every case, including the integration capacity of the European Union, because we must be aware of the risk of overstretching ourselves.
We will meet our obligations to the Western Balkans, but in individual cases, the path may be a long one. We must be aware of this, so that we do not arouse false hopes. On the other hand, it is clear that the European perspective is a valuable tool and perhaps the only one available for maintaining a certain amount of pressure to ensure that the internal reform process in these countries continues, with regard both to the maturity of the market and the political system.
I have problems with Turkey when I look at its behaviour towards Berlin and when I consider Cyprus, religious freedom, freedom of opinion, the ban on political parties and similar issues. I can only ask myself whether the last steps that are needed - from the point of view of the mentality and not of the form - will be taken to ensure that Turkey can become a member and whether we can be sure that the European Union has the capacity to integrate Turkey.
Mr Füle, you have an important opportunity, because you have a broader range of responsibilities, which include enlargement policy and neighbourhood policy. Both of these things relate to the European perspective, but they use different toolboxes. For this reason, you have an interesting job and I hope very much that you enjoy it.
Mr President, I welcome the accession reports and I want to speak specifically on Macedonia and Croatia, and then Turkey. I am pleased to follow my distinguished friend, Mr Brok, who mentioned the Copenhagen criteria. Can I reinforce that the Copenhagen criteria are non-negotiable, especially when it comes to minority rights and human rights, and Macedonia and Croatia are therefore failing to reflect the Community acquis, especially as regards non-discrimination on the grounds of sexual orientation.
I would say to both of those countries that the accession procedure is an opportunity to bring your laws into line and to explain to your citizens the need to do so, and that once you join this club you, do not join a club which is based on an à la carte menu. We will enforce the acquis rigorously, and especially Article 19, which gives the Union the right to combat discrimination on the grounds of - and it is a very important list - race, ethnicity, religion, belief, age, disability and sexual orientation. Why is this important? Because one person could experience discrimination on each separate ground, and to do nothing on one is to make irrelevant all the good that you have done on the other. I therefore say that lesbian, gay and bisexual rights are non-negotiable. Bring in anti-discrimination legislation now. The litmus test of any civilisation is not how it treats its majority, but how it treats the minorities that make up that majority.
On Turkey, there has been progress, and I am pleased to quote Ban Ki-moon, who says that there has been progress on Cyprus. We in Parliament should welcome that. Mrs Dodds is right: if we are going to be a part of the resolution, we have to be absolutely honest and bring the sides together. But again, on anti-discrimination, I wish them to go further.
Non-discrimination is in the Constitution, but it needs to be reflected in the laws, especially again in relation to lesbians, gay men, bisexual and transgendered people who are often murdered for no other reason than they are transsexual. So, allow Turkey to proceed along this route, on the same terms, the same conditions. If we undermine the principles of accession, we have no principles left.
(DE) Mr President, first of all, I would like to say that I am rather surprised that, of all people, Mr Cashman from the United Kingdom, who I hold in great esteem, should remind us that a country which joins the European Union must become involved in every aspect of the Union and cannot take an à la carte approach. That seems rather strange to me.
However, I would like to discuss the subject of Turkey. Other speakers have said that Turkey is a society in motion and that is true. However, for the sake of honesty, we must explain that this is not a linear movement towards European values. Turkey is moving forwards and backwards. Let us take the example of the armed forces. We are, of course, pleased about the decree that prevents the armed forces from intervening without political authorisation. This is a good thing. However, the judgment of the constitutional court also makes up another part of the picture and this prevents members of the armed forces from being brought before civilian courts. That, of course, is not a good thing.
If we look at the example of freedom of speech and opinion, it is true that there is a lively debate taking place on a number of topics which were previously taboo, including the rights of minorities and sexual minorities, Mr Cashman. We think that is very good. However, at the same time, there is the ban on YouTube and there are legal provisions which create a framework that generates legal uncertainty about the question of freedom of speech and opinion, which is particularly important to the Group of the Alliance of Liberals and Democrats for Europe. There is also the 'private war' against the Doğan group. All of this is very unfortunate.
Another example is that of the role of women. Of course, it is good that so-called honour killings, which are a barbaric crime, are being discussed in the media, but do we really believe that Turkish society is moving in a linear fashion towards adopting European values on equality? I do not think that this is the case.
I would also like to say something about what Mr Howitt has said. It is true that we have a process - the accession negotiations - which we must follow in good faith. However, this is not an automatic process. During this process, we are not only responsible for the accession candidate. Our primary responsibility is to the European Union. Our enlargement policy must be credible and we need to take an honest and credible approach to the accession candidates. I must say that I sometimes find it disturbing that there is an alliance between the Greens, who want a strong Europe and enlargement as soon as possible, and Members such as Mr van Orden, who want to bring in new countries as quickly as possible in order to weaken the European Union. This seems to me very strange.
There is an accession perspective, but accession will only come about when all the criteria have been met.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, Mr Lambsdorff made an accusation against the United Kingdom. I would ask him to point out to the House where the United Kingdom is in breach of its treaty obligations.
(DE) Mr President, I did not say that the United Kingdom is in breach of its treaty obligations. I simply referred to the fact that the United Kingdom opted out of certain important areas of policy relating to European integration, such as Schengen, the Euro, the Social Charter and - if I have understood this correctly - the Charter of Fundamental Rights. These are all areas which are not exactly marginal.
(DE) Mr President, first of all, I would like to say to Mr Lambsdorff that I reject your accusation. You said that the Group of the Greens/European Free Alliance wanted enlargement at any price. It is quite clear to us that we are in favour of enlargement, including Turkey and the Balkans, of course, but only if all the criteria are met. On the subject of Turkey, I would like to say that, despite all the problems that have been referred to today, I believe that the Turkish Government has the will to continue. For example, the Ministry of Interior has annulled the protocol which, until now, has allowed the armed forces to intervene independently in security issues. This is very important. I hope that a majority of this House will support our Amendment 10 which concerns keeping track of the goal of accession. This is the only way in which the EU can maintain its credibility with regard to the promises it has made - the goal of accession, with all the criteria being met.
On the question of Macedonia, there has been a great deal of progress in many areas. I recognise this and I am pleased about it. However, with reference to one point which Mr Cashman has already mentioned, it is not right for a government to introduce anti-discrimination legislation that does not include sexual orientation. That is European law. Human rights are not negotiable and I hope that a majority of this House will also vote in favour of these common European human rights in our amendment.
(PL) Mr President, Commissioner, I would like to congratulate you, Mr Füle, and to say I hope you will be as good a Commissioner as you were a candidate. Your hearing was truly superb. I would like to assure Mr Lambsdorff that Mr Van Orden loves Europe very much. However, he does not want Euro-bureaucracy to come between that Europe and its citizens.
We are talking, today, about enlargement, and it is good that we are talking about it, because, and let us not hide this, the European Union is going through a certain institutional crisis, and so one way of moving out of it is to enlarge the European Union. This could give us a certain energy, a certain vigour, so it is worth taking this route. A Europe without that Balkan lung is not Europe. The accession of Croatia, a European country with a European culture and a European history, should be accomplished as quickly as possible. However, let us also think realistically about receiving into membership as quickly as possible countries such as Serbia, Montenegro, Macedonia and Bosnia and Herzegovina. This is something which is, truly, very important. Turkey's membership is something which is much further away, and certainly will not happen within the next 10 years.
(EL) Mr President, the fact that, as the Confederal Group of the European United Left - Nordic Green Left, we are in favour of the enlargement of the European Union, especially as regards the Western Balkans, does not mean that we are not concerned about two things:
The first is that what is ultimately being fabricated is not a Europe of social cohesion and solidarity; it is marketplace Europe and, secondly, in certain instances, enlargement policy has problematic relations with international law. I refer to the report on FYROM in which, where the rapporteur does not unilaterally resolve the name issue, as in paragraph 17, he systematically avoids stating that the solution is being sought and must be sought within the UN. This reference makes the problem an international problem, as indeed it is, not a bilateral problem, and sends out a more accurate message than just generally hoping that the problem will resolve itself.
Also, o tempora o mores you may say, the fact that FYROM is participating - I repeat participating - in EU military missions in Afghanistan is considered to be an important attribute for FYROM, a country with poor economic and military resources, as is the fact that it unilaterally recognises Kosovo, contrary to UN Resolution 1244/1999.
Political enlargement with problematic relations with international law is, I would say, problematic in itself.
(SK) I would like to begin by saying that I consider the reports on Croatia and Macedonia to be good and well-prepared reports and I think we should applaud the work of the rapporteurs and back the adoption of the reports.
As far as Turkey is concerned, I get the feeling that we are playing hide and seek in this area. The Turkish authorities outwardly declare efforts to change but in the real world, there is little change in society. Fathers still sell their daughters or swap them for cattle. The men who buy wives treat them like slaves.
I firmly believe that the process of convergence of civilisations will be complicated and lengthy and it will be simple neither for us nor for Turkish society. I therefore think that in this case, we must arm ourselves with patience and we must be prepared for long negotiations but, in these negotiations, we must act correctly and honourably and speak openly about all of the problems. It is in our interests and also in the interests of the Turkish people, and when this problem is sorted out and brought to a successful conclusion, it will be an achievement both for Europe and for Turkey.
Mr President, in the EPP Group, everybody is in favour of following the Commission recommendations that FYROM should begin accession negotiations. We also know that FYROM and Greece need to reach an agreement on the name issue so that these negotiations can begin.
The name issue is a real political issue in Greece. No Greek Government can survive if negotiations are allowed to begin without an agreement on the name. This is a political reality. Irrespective of how colleagues judge this issue, if we want to be good advisers, we must give FYROM friendly, flexible advice. By dismissing the name issue, calling it 'comical' for instance, we become bad advisers to FYROM and we do not serve its cause.
Turkey should know how large the Turkish dossier is for a country with its size of population. It regards the capacity of the EU to absorb such an enlargement, the budgetary constraints and so on, so Turkey should understand how much easier - and without obstacles and frozen chapters - her accession road would be without the weight of the problem of Cyprus. It needs to contribute on the issue of guarantees, the presence of troops and the right of unilateral military intervention that Cyprus does not need.
Mr President, I welcome all the efforts and the progress made by Croatia towards its accession to the European Union. This will certainly represent a major step forward in the direction of European integration for the entire Western Balkans region. I hope 2010 will be a very good year for Croatia and for the Western Balkans too, but I would also like to underline the necessity of considering and adequately addressing the issue of refugees and the internally displaced persons.
See the last report of the UN High Commissioner for Refugees. As you know, in 2005, an agreement was signed in Sarajevo by Croatia, Bosnia and Herzegovina, Serbia, and Montenegro - the so-called Sarajevo Declaration. The agreement was aimed at sorting out the problem of the very large numbers of refugees and internally displaced people deriving from the conflict in the region. However, this is an issue that is still pending. I would very much like Croatia to finally affirm its readiness to relaunch the Sarajevo Declaration and to bring to an end a situation that I consider highly sensitive, and this at least before its accession.
I welcome very much the commitment of the Commission to relaunch this spring the negotiations and I reiterate in front of you that this problem should be solved once and for all before Croatia joins the EU.
A final remark on Turkey: when evaluating Turkey, I would invite you not to let our prejudgment based on religion, ethnicity and clichés to speak.
(SV) Mr President, as Vice-Chair of Parliament's Delegation to Croatia, I am looking forward to the day when we have Croatian members sitting on the benches in this Parliament. Croatia has come a long way in its efforts to achieve membership and has taken many difficult decisions in order to deal with the European dimension. Important pieces of the jigsaw have yet to be put in place before membership can be accomplished.
One matter that is very close to my heart is decentralisation; in other words, political decisions being taken as close to the people as possible. When we add a fourth level of decision making, such as in the case of EU membership, it is incredibly important that people are aware of which decisions are to be taken at local, regional, national and EU level. On this matter, the progress report indicates that there is still much to do.
Other outstanding weak points are legal certainty, the fight against corruption and the position of women in the labour market - areas in which Croatia must make greater efforts. However, I can see that a huge amount of progress is being made and that the new Croatian Government also attaches great importance to these issues. I really hope that it will not be long before we have our Croatian colleagues with us in this Parliament.
(EL) Mr President, I should like to point out that the Balkans are trying today, as they did for the whole of the 20th century, to strike a balance between the difficult heritage of nationalism and the need for common European prospects in the immediate future.
Today's motion for a resolution on FYROM tries to mirror this delicate balance. However, it does not succeed adequately. The pressure for negotiations to commence immediately is creating fears of sending the wrong signal to the talks on the name issue. Indefinite postponement, on the other hand, might encourage equally unproductive behaviour once again.
Some of the amendments are positive. However, I would point out that any form of nationalism damages its own country first. Greece must strike its own balance. As a Greek Macedonian, I call for greater composure; what we need in the dispute over the name is for the two different self-determinations which both use the name Macedonia to coexist. This sort of compromise would be a catalyst for building the mutual trust which is vitally necessary in these times of ecological crisis, when immediate neighbours must be seen as necessary collaborators in combating it.
(CS) I would like to begin by thanking all of my fellow Members for producing the entire report. At the same time, I would like to welcome the new Commissioner and to wish him every success with his highly interesting portfolio. I have only three comments, since much has been said here already in the debate. In my opinion, we should also emphasise the fact that expansion itself must be understood as one of the possible solutions for restoring economic growth in the European Union and we should not lose sight of that. My second comment relates to the word 'comprehensiveness'. In my opinion, we must take a comprehensive view of the Balkan issue and we cannot focus on just one specific country, be it Croatia or Macedonia, but we should be dealing with the issue of a comprehensive approach involving countries, for example, such as Serbia. In the case of Turkey, too, we must give a clear 'yes' or 'no' as it is not possible to pull the wool over Turkey's eyes and to promise possible future membership. We must give a clear 'yes' or 'no'.
(ES) Mr President, Commissioner, Mr President-in-Office of the Council, at the moment, the European Union should be closely following the negotiations that are taking place at the highest level with the leaders of the two main communities in Cyprus.
Turkey is playing a very negative role in those negotiations. It is not backing a sensible solution and the European Union therefore has to send out a clear, unequivocal message: Turkey cannot keep the 40 000 soldiers who are occupying the northern part of Cyprus in contravention of international law. It cannot continue to occupy the city of Famagusta in breach of the United Nations Security Council Resolution. It cannot continue sending to the northern part of the island settlers who are stifling the Turkish Cypriot community. That is the path Turkey is taking at the moment.
The European Union, the Commission, the Council and Parliament need to send out an unambiguous message to Turkey: if Turkey maintains its position, it will never be able to join the European Union. That is the message that should be conveyed at this critical point in negotiations over the reunification of Cyprus, which is a Member State of the European Union.
(EL) Mr President, I do not overlook the fact that Turkey is a large country which, however, apart from the internal social problems noted in the report, acts - in my opinion - in a contradictory manner in its foreign policy.
Thus, while the Turkish Government is trying to present itself as moderate, the armed forces of the country appear to be aggressive both towards Greece, constantly violating Greek airspace in the Aegean, and constantly harassing Frontex. It should be noted that, despite the fact that Greece and Turkey are NATO countries, and so are allies, Turkey is threatening Greece with a casus belli in terms of extending its territorial waters and by refusing to recognise the state of Cyprus, which is a member of the European Union.
Finally, the Turkish Government also appears to be unable at the moment to safeguard popular sovereignty in the country and is planning a new type of Ottoman commonwealth, as was clear from the meeting in Sarajevo at the beginning of November attended by Minister Davutoglu. I also find strange the moves by the Turkish Government in terms of its overtures to Iran, which conflict with the accepted views of the international community and the European Union.
Moreover, we should not overlook the fact that, in contravention of the roadmap, Turkey is allowing and, perhaps, encouraging the movement of illegal immigrants through its territory to the countries of the European Union and is not complying with its obligations to grant docking and landing rights to Cypriot ships and aircraft.
Mr President, I would like to thank Mr Swoboda for his report on Croatia; it recognises the efforts and achievements made by the Croatian Government. I think it is important to say that this country is now coming closer to membership, which underlines - and I say this to the Presidency of the Council - that there is a need to finalise the negotiations with Croatia during 2010.
But I think it is also worth underlining the message that the efforts made by Croatia have not been done for us. They are making Croatia a better country and a better society for its citizens and by that, Croatia is becoming a better neighbour and contributing to Europe, because fights against organised crime or corruption must be made across borders, and it is an advantage for us to see the achievements made in Croatia.
The same applies to other candidate countries. All the achievements we can see are of benefit to Europe and, I must say, given the experience we have on the enlargement process, we have very few regrets on the achievements we have made; we should have the same perspective when we talk about Turkey, Macedonia or the other countries of the Western Balkans. When they reform, they are becoming neighbours. When we close the door, we are running the risk of new problems and new threats to European values; we should underline the need to go forward together in order to achieve a better European enlargement based on the criteria we fully support.
(IT) Mr President, ladies and gentlemen, concluding negotiations with Croatia during 2010 is a feasible aim and the Swoboda report is a balanced examination of our progress and the steps we still need to take.
Justice is now the area in which hard-hitting reform is still required. It is not enough to complete the necessary system reforms, adopt new laws and cooperate as required with the International Criminal Tribunal for the Former Yugoslavia.
I stress the need to build a true legal culture and mentality in line with European standards. Crucial to this is the independence of the judiciary, which is a central issue, and also the training, recruitment and career of magistrates, in other words, the fact that the government must not impose conditions of any kind on judges. I call on the Commission to consider the need for hard-hitting measures that address these issues during the final stage of the negotiations.
Mr President, greetings to Commissioner Füle. The talks between Mr Christofias and Mr Talat are, as we know, at a critical stage. For them to succeed, a settlement has to be carried by public opinion. Confidence-building is sorely required. Turkey should send signals. Unfortunately, the trade dossier appears to be completely blocked, so starting to pull out troops is a difficult, but clever, gesture to build up public support in the south and in the north, to show that the prospect of a permanent settlement is actually genuine.
We all appreciate that, if the Cypriot problem is not solved now, the prospects for progress with Turkey's accession are poor indeed. The time to act is now. I do hope that the Commission is going to respond to the several speakers who brought up the Cypriot question as part of its response to the debate.
(IT) Mr President, ladies and gentlemen, we wish to back the membership of Croatia and this is why we call on the Croatian authorities to ensure that the assets nationalised to Italian citizens at the end of World War II, and still owned by state or municipal institutions, despite the requirements of European law, should be returned to their legitimate owners.
We wish to back the membership of the Former Yugoslavian Republic of Macedonia and this is why we call for compliance with the method of consensus, part of the history of the European Union, and we call on the European institutions to offer their sympathetic support for the views of all of the Member States on the reasons that still block this path.
We wish to speak the language of truth with Turkey. The Oomen-Ruijten report has this merit: it does not deny that the path is strewn with difficulties and it is unprejudiced, taking the Copenhagen criteria as its fixed point of reference. Parliament therefore does well to forcefully denounce the human rights violations and the lack of democracy.
But those who make the path of this membership application almost paradoxical are not to be found in this Chamber. They can be found amongst the exponents of many governments who promise at every official meeting what it is in their interests to deny in the corridors outside. Based on the Oomen-Ruijten report, though, it is useful to keep strengthening the tools of privileged partnership as we await a development determined not by prejudice but by the full and responsible assimilation of the content of the Community acquis.
(HU) I would like to comment on the report on Croatia and Macedonia. I think it is important to state that the advancement of the accession process for south-eastern European countries is prominently in the interests of the European Union, as stability, prosperity and the progress of reform in the region is important not only for the candidate countries but for the entire European Union. In the case of both countries, issues concerning neighbourly relations have stalled progress. I believe that it is extremely important to use appropriate political wisdom, courage and mutual good will to solve these issues, not only on the part of these candidate countries, but also on the part of the Member States of the European Union. This happened in the case of Croatia, and I truly hope that the commitment of the Spanish Presidency will also boost progress in the name issue affecting Macedonia and Greece. As the third member of the Trio Presidency, Hungary would like to continue and assist with this process.
(DE) Madam President, firstly, congratulations to Mr Füle on his appointment as Commissioner. I would also like to congratulate Mr Swoboda, the rapporteur, on his report. It is a very balanced presentation of the progress made in Croatia. At the same time, it clearly indicates the areas where Croatia still has work to do in order to be able to complete the accession process.
It is also significant that statistics taken from a Eurobarometer survey carried out in the autumn of last year show that 84% of Croats are dissatisfied with democracy in their country. This means that not only are reforms to the judiciary required, but also an improvement in the situation of minorities. It is also important to ensure that the freedom of the press is guaranteed. These reforms must be initiated and implemented and, above all, they must be supported by the population. In formal terms, the criteria can certainly be met very quickly, but the entire population must be behind the process and must welcome Croatia's accession to the EU.
(PL) Madam President, the accession of Turkey to the European Union is a cause of much controversy in some circles. For that process to take place with mutual understanding, it must be assured a high level of quality. Fulfilment of strict but clear conditions, which are understandable and accepted by both sides, is the basis for reception of new members, and this also applies to Turkey.
I would now like to thank the rapporteur, Mrs Oomen-Ruijten, for a comprehensive report on Turkey's progress in 2009. This year, the report is more critical, and, unfortunately, rightly draws attention to the small amount of progress made by Turkey, especially on questions of citizens' freedoms and the justice system. However, stagnation in the process of democratisation was not all that happened last year, so it is necessary to be critical where progress was not made or where the situation became worse, but also to show that we value the changes for the better. For, on the one hand, the need to strengthen the principles of the rule of law is being neglected, and the constitution is based on this law, so this should be made a priority. On the other hand, Turkey is putting great effort into the negotiations which have been started, and I welcome the changes and Turkey's desire to continue reforms in order to meet the Copenhagen criteria.
However, good intentions are not everything. Ankara still has many challenges ahead on the road to membership of the European Union, and those challenges are not easy. I trust that Turkey will manage to overcome all the obstacles, and I wish the country success in reforming itself.
(IT) Madam President, ladies and gentlemen, Croatia's membership of the European Union accentuates the gelling of a European identity that is able to express the common values of our new Europe while incorporating, rather than glossing over, the individualities of its many occupants.
The Republic of Croatia has made appreciable efforts to come up to the required standards, particularly in combating organised crime through new anti-mafia measures, but it needs to make further efforts, particularly in the judicial field, before the 2010 negotiations can conclude.
The institutions of the Republic of Croatia can make further steps forward to come into line with the requirements of the first protocol of the European Convention on Human Rights, signed in Paris in 1952, by considering the return of nationalised assets to their rightful owners.
Madam President, first of all, I, too, would like to welcome Commissioner Füle to this House.
The rapporteur has submitted a very balanced draft resolution. Turkey has indeed made good progress, but many points of concern must be addressed urgently. The horrible phenomenon of honour killings must be stamped out as well as the killing of transgender persons. Just yesterday, we learned of the umpteenth killing of a transgender woman in Antalya. The Turkish Government must ensure, as a matter of urgency, that transgender killings no longer go unpunished.
Furthermore, I appeal once again to the Turkish Government to ensure freedom of association and put an end to the systematic attempts to close down LGTB organisations. The resolution rightly urges freedom of religion and freedom of expression. For a liberal, these freedoms are at the heart of our democracy and are non-negotiable preconditions for EU membership.
However, if we ask Turkey to comply with EU standards, we must make sure to meet these standards ourselves. That is a matter of credibility and moral authority. Homophobia, compulsory religious education and restrictions of freedom of the press must equally be fought in the current Member States.
(RO) As is also highlighted in the Oomen-Ruijten report, in 2009, Turkey made a clear commitment to the path of reform and good relations with its neighbours. Furthermore, the authorities have encouraged public debate on certain areas of key importance to the reform process such as: the role of the judiciary, the rights of ethnic minorities and the role of the army in this country's political life.
On the other hand, the signing of the Nabucco agreement has shown Turkey's involvement in creating a secure gas supply within Europe, as is also demonstrated by Turkey's negotiations to join the European Energy Community.
Turkey has shown the key role it plays as an actor in the region by establishing normal relations with Armenia and improving relations with Iraq and the regional Kurdish Government. We certainly must not forget either its cooperation within the Black Sea Synergy launched three years ago with the aim of promoting stability and reforms in the countries around the Black Sea.
Finally, I would not like us to forget some of the fundamental reasons which advocate this country's accession to the European Union. Turkey is clearly a member of the European family and is an important partner in the dialogue between civilisations. Bringing a secular, democratic and modern Turkey closer to the European Union is certainly an asset for our community.
(HU) I am very glad that the enlargement portfolio will be held by Commissioner Füle who, as a Central European politician, is best placed to understand the heavy burden that south-eastern Europe and the Western Balkans carry in terms of ethnic and interethnic conflicts and bilateral neighbourly disputes. The Western Balkans and the Balkans have never been stable except during the brief era of Tito's Yugoslavia. Accession to the Union is the only option to stabilise the region. This was proved by the 2004 and 2007 accessions, as illustrated, for instance, by the significant positive effect on relations between Hungary and Romania.
At the same time, I would like to draw Commissioner Füle's and Parliament's attention to the fact that all interethnic problems, all important issues and neighbourly relations need to be resolved prior to accession, as the European Union will be powerless in the face of such issues after accession. Just look at the unresolved problem of Russians in Latvia, or at Slovakia, where the policies of the Fico Government have led to a souring of relations between the Slovak majority and the Hungarian minority.
Therefore, in the case of the Western Balkans, where such problems are even more complicated, it is particularly important to settle them in relation to each country. Croatia is a neighbour country of Hungary, so it is of the utmost importance that Croatia becomes a member of the European Union as soon as possible. It is very important for Croatia to face its responsibilities in terms of the war, and to allow the refugees to return. This is a very important issue. Negotiations should be started with Macedonia as soon as possible, as also mentioned by Mr Thaler in his excellent report. Finally, with regard to Turkey, as long as the Kurds are not granted autonomy in the broadest possible sense, as long as the rights of women and sexual minorities are not resolved and Turkey does not apologise for the Armenian genocide, Turkey cannot become a member of the European Union.
(FR) Madam President, ladies and gentlemen, I should like to congratulate Mrs Oomen-Ruijten on her painstaking work. However, there seems to me to be a difference between the text adopted last year and the one that is now being proposed to us on Turkey.
Parliament, in its 2009 resolution, highlighted the negotiations in Cyprus but did not set any preconditions associated with the colonies or the Famagusta situation. These issues are dealt with in the six negotiating chapters which are being handled under the auspices of the UN. I therefore think that Parliament's taking such a strong, one-sided position may harm these negotiations and render us partisan.
As the former commissioner emphasised on 16 November 2006, the restitution of Famagusta to its legitimate inhabitants is an issue which will have to be dealt with under the auspices of the UN, as part of an overall settlement of the Cyprus issue.
I should like to quote another of the Council's conclusions. In 2004, the Turkish Cypriot community clearly expressed its desire to have a future within the EU. The Council resolved to put an end to the isolation of that community and to facilitate the reunification of Cyprus by encouraging the economic development of the Turkish Cypriot community.
(Applause)
Madam President, I should like to welcome Commissioner Füle and the Minister. Everybody will be pleased by the progress that Croatia is making in the completion of its accession process. Key areas of governance must be adapted to the requirements of the acquis, and some of these changes - let us be clear about this - are likely to go against the grain of tradition and expectations. So, negotiating the transformation demands a major act of political will.
Let me add that the effort is well worthwhile, especially for a relatively small state like Croatia or, for that matter - and the same applies - for the other states of the Western Balkans. EU membership - I think we can take this for granted - provides a set of advantages in political, economic, cultural and security terms.
The greatest problem of adaptation, though, lies elsewhere. It is one thing to change the structures of governance but it is a very different matter to change the attitudes of society to something radically different to the forms and content that have been developed in the European Union. The two are frequently far from each other, and there will certainly be elements in society, some quite powerful ones at that, which will see only disadvantages for themselves in the new dispensation.
Let there be no illusions about this. The Croatian authorities have not only to complete their negotiations with the European Union but, at the same time, they must also do what they can to change social attitudes. That may turn out to be the harder task.
(EL) Madam President, the three reports we are debating today express the European Parliament's firm position on the continuing enlargement process. However, there are important differences.
May I start by congratulating Hannes Swoboda on his report on Croatia. We are all delighted that this country will shortly be joining the European Union.
As far as Turkey is concerned, the message from the exceptionally balanced report by Mrs Oomen-Ruijten remains the same as in previous years. Turkey needs to honour all its contractual obligations, as all previous candidate countries have done. Accession is and must be the ultimate objective. However, we cannot have à la carte accession tailored to Turkey. Turkey is a large country, which needs to accept that continuing reform, respect for human rights, proper help in resolving the Cyprus question, good neighbourly relations and removing the casus belli against a Member State are the steps that will bring it closer to the Union.
As far as the Former Yugoslav Republic of Macedonia is concerned, the report by Mr Zoran Thaler sends the country a positive message. Greece, for its part, calls on the leaders of FYROM to come to the negotiating table in good faith, so that a jointly acceptable solution can be found within the framework of the UN. The Greek Government knows that the process requires new momentum and is genuinely determined that the issue be resolved. We expect an equally honest stand from the other side.
(BG) Madam President, Commissioner Füle, welcome to the House. I wish you every success in your work. I wish to thank Mr Swoboda, Mr Thaler and Mrs Oomen-Ruijten for their balanced, objective reports.
The European Parliament has declared on numerous occasions its political desire for the countries of the Western Balkans to join the European Union and expressed its readiness to assist these states so that they can quickly meet the membership criteria. Croatia is in the home straight. I strongly hope that the Accession Treaty for this country will be signed by this year. The Former Yugoslav Republic of Macedonia has made progress in meeting the criteria for initiating the pre-accession process. The European Council is expected to reaffirm the European Commission's decision made at the end of last year and launch the accession process. For this to happen, I believe that the Former Yugoslav Republic of Macedonia needs to make further efforts to resolve problems with its neighbours in a European spirit. If the authorities in Skopje have the political will not to use history, whether ancient or more recent, and to argue about current political or national intentions, a compromise can be reached. History must bring us together and not tear us apart. Let the historians come to their academic conclusions, but they must not stand in the way of the European destiny of any candidate country. So-called hate talk must not be tolerated. I want to mention in particular the schoolbooks which children use in school. They must not contain descriptions inciting a hostile attitude towards other Member States.
The way to increase trust in the Balkans is not only through the visa liberalisation scheme, which is up and running and something I am very pleased about, but also, in my view, through the joint commemoration of historical dates and heroes which are shared by certain Balkan countries. I hope that the recommendations made by the reports are taken into consideration by the relevant institutions in Member States. I wish Croatia, Macedonia and Turkey every success on their European journey.
Madam President, we should continue to support the EU membership perspective for the countries of the Western Balkans. The whole process supports stability and we should keep up the momentum.
As the rapporteur for visa facilitation in the Delegation to the European Union-Former Yugoslav Republic of Macedonia Joint Parliamentary Committee, I think that introducing the visa-free regime in the country was a very important encouragement for its people. The last Commission report points out that FYROM has achieved progress in many areas, and this is commendable.
I come from a neighbouring country, Bulgaria, and we, as neighbouring countries, see some worrying trends. In my opinion, the name issue should not come first. Macedonian nation-building started after the Second World War and now a big part of the population identify themselves as Macedonians. However, we have to stick to our values: we cannot tolerate nation-building being confused with nationalistic rhetoric or with gross manipulation of history, going back to ancient times. Secondly, affirming national identity should not lead to xenophobic feelings towards citizens who declare themselves to be of Bulgarian origin. These people are subjected to verbal and physical abuse and even legally persecuted for fabricated reasons.
(EL) Madam President, I should like to congratulate the Commissioner and wish him every success in the very important sector which he has taken over.
It is a fact that Europe can and has the right to continue to enlarge. In the Western Balkans in particular, these people have a right to a better fate and a proper share of real European values.
However, it should be noted that, for the Former Yugoslav Republic of Macedonia in particular, it would be better if, in order to become a Member of the Union, a country did not use history, on a pick and mix basis, as a tool; it must get used to contributing towards the procedures of the United Nations and to resolving its problems with diplomacy, not propaganda. Thus, the Former Yugoslav Republic of Macedonia must be called upon to act, if it wants a future soon.
I wish to congratulate Mrs Oomen-Ruijten on her excellent report on Turkey and also to congratulate Mr Swoboda and, of course, Mr Thaler, despite the fact that I disagree with certain aspects of his approach and his report.
We absolutely must understand that, with compromises which do not reflect the truth and reality, problems will reappear in future. On the other hand, as far as Turkey is concerned, I would like to say that efforts have been made, but no major move which would allow us to say that Turkey is resolving its problems diplomatically, in other words, by withdrawing or starting to withdraw its troops from a European country, Cyprus.
(DE) Madam President, ladies and gentlemen, I would also like to congratulate you, Mr Füle, on your new appointment and wish you luck in this very important task.
You have already made it clear to the committee that the negotiations with Turkey are about its accession and not about the crazy idea of a privileged partnership, which has never been adequately publicised by those in favour of it. However, you have also made it clear - and we welcomed this very much - that both sides, Turkey and the European Union, must meet their obligations and undertakings. In this case, Mr Posselt, the principle of pacta sunt servanda applies. You must be familiar with this phrase which was used by your former prestigious leader.
One further point is also very important to me. Of course, Turkey still has a great deal to do, but so does the European Union, whether it concerns the issue of Cyprus, the implementation of minority rights in Turkey or the political and military aspects. However, one thing is clear. The process will never be linear. We know this from the history of the European Union. You only need to look at the processes and procedures relating to the Treaty of Lisbon. There will always be progress and setbacks in the process in Turkey.
Something else that is obvious is that when Turkey has fulfilled all the requirements, when it can accept the acquis communautaire, Turkey will be a different country. However, the Treaty of Lisbon will also have brought about lasting changes to the European Union. We should be aware of this. As I have said, both sides must fulfil their undertakings.
(SL) If the European Union genuinely wants to play a more powerful role on the international stage, it must ensure it strengthens its role within Europe as well. That means completing the project of a united Europe in the south-east. We need not only a European perspective, but dynamism and stimulation too.
I am pleased that we are able to welcome the progress of all three countries discussed here and I congratulate rapporteurs Ria Oomen-Ruijten, Zoran Thaler and Hannes Swoboda on a job well done. I am particularly pleased that all three countries have paid particular attention to developing relations with their neighbours.
Mention has also been made of the arbitration agreement between Slovenia and Croatia. It is a fact that the Croatian and Slovene Governments see the key issue of this agreement in a totally different light, which does not exactly inspire mutual confidence. I call on both governments to use bilateral opportunities to agree on a uniform interpretation of the agreement and to foster an atmosphere of good neighbourly relations, and one which could bring the accession process to its successful conclusion.
I sincerely congratulate Commissioner Füle for taking on his responsible role and wish him every success in achieving these ambitious goals. Similarly, I wish good fortune and a great deal of wisdom to the Spanish Presidency.
(NL) Neighbours look after one another, they support each other. When things are good in the neighbourhood, they are also good for the people who live there. Turkey and Cyprus are neighbours. When they look over each others' fences, it is not each other they see, but the Turkish Cypriots, who find themselves caught between two stools.
In order to ensure that all the people who live on Cyprus are once again truly able to live together, a solution is needed that requires all the neighbours to play their part. UN Secretary-General Ban Ki Moon last week indicated a belief that a solution for Cyprus is possibly within reach. This Parliament has an important job to do in making a positive contribution to the situation on Cyprus, searching constructively for solutions and clearing obstacles instead of erecting them. Yes, Turkey must be made to make efforts to bring that solution closer. That is what we are calling for in the report on which we are about to vote. It is not just Turkey that has to make an effort, however. All the affected parties must play their part in creating a positive atmosphere in which a reliable solution can be found. Ultimately, that is, of course, what we all want: a solution.
We must also be supportive in connection with the candidate country of Macedonia, when it comes to the issue of its name, so that negotiations can begin. As Member States, we must be careful to ensure that we are not part of the problem, but that we instead contribute to finding a solution.
The Former Yugoslav Republic of Macedonia has made a great deal of progress, and can act as an example for the other countries of the Balkans, whilst also offering an opportunity to increase stability in the region. We need to make an effort, here, to see the EU's most important export products flourish: democracy, human rights, peace and security.
(SK) Croatia is demonstrating its determination to join the EU by taking clear steps towards fulfilling the criteria. Political will has been reflected in reforms of the public administration and judiciary and in the fight against corruption and organised crime. In the judiciary, there has been a growth in transparency, a reduction in the numbers of pending court proceedings and excessively long proceedings. One significant factor is the continuing exposure of war crimes, in which Croatia is fully cooperating with the International Criminal Tribunal. Croatia is showing a good level of regulatory harmonisation with the acquis communautaire. It is undergoing significant legislative and institutional changes with the aim of combating organised crime and the mafia and strengthening cross-border cooperation with law-enforcement authorities in neighbouring countries.
The banking sector in Croatia is sound, investors have confidence in the state of the economy, and macro-economic stability has been maintained. There is still a need to complete the programme of small-scale privatisations and reduce state interference in the economy. In my opinion, the reconciliation between ethnic Croats and ethnic Serbs, the improved safeguarding of minority rights and the integration of refugees, including the rebuilding of homes, are particularly deserving of praise. I therefore urge Croatia to further the development of a culture of political responsibility and for a public debate on membership and the consequences of accession, since only a third of the population currently consider accession to the EU to be beneficial. I would also like to congratulate the new commissioner, Mr Füle, and welcome him to the role.
Madam President, I welcome Commissioner Füle and I would like to congratulate the authors for three well-balanced reports. There is no doubt that the prospect of EU membership has pushed Turkey to change for the better. After all, this Muslim country is unique in that it took the first steps to adapting European values almost 100 years ago and despite the various historical winds, it did not go off the road. Turkey is the most Western of Eastern states and the most Eastern of Western states, so its unique role is not only European but also global.
Ankara must accelerate reforms, more determinedly seek compromise on the Cyprus problem and take further steps on reconciliation with Armenia. However, I strongly support the Socialist and Democrats Group's position that the prospect of Turkey's membership of the EU should not be changed by any Ersatzlösung or ersatz variants.
(ES) Madam President, may I welcome the Commissioner. In this decade, enlargement policy has been the European Union's greatest success, along with the euro. That policy should not be held back. Furthermore, we cannot break the commitments we have made with candidate countries, although we should also respect the well-known principles of consolidation and conditionality.
We also should not forget the European Union's integration capacity or the need to communicate with citizens on the subject of enlargement and its advantages and consequences.
Given the time restrictions, I shall just make a few brief comments. In principle, candidate countries should resolve beforehand any territorial disputes and similar issues they might have with each other and with Member States, so as not to later slow down the operation of the Union.
In the case of Turkey, I would particularly like to highlight how important it is for the rate of reforms - which are also necessary for Turkey itself - to be maintained and even increased.
I also welcome the recent commitment Turkey has shown with regard to Nabucco, which is very important for energy diversification in Europe. However, I must admit that I was somewhat surprised by the gesture that the Turkish Government made last autumn in support of the Iranian authorities. Indeed, I believe that a candidate country's foreign policy should be in line with that of the Union.
Finally, last week, I read an interview with the Turkish Minister for European Affairs which seemed to suggest that Turkey had abolished visas for countries such as Syria, Lebanon and Libya. I was somewhat surprised by this because a candidate country should also be bringing its visa policy closer to that of the European Union, not moving in the opposite direction.
I would like confirmation of that information.
(EL) Madam President, Mrs Oomen-Ruijten has made a tremendous effort to present a balanced report and we thank her. Amendments 13 and 14 by the Group of the Greens/European Free Alliance upset this balance and I therefore urge you to vote against them.
In the talks being conducted on the Cyprus question, Turkey, via Mr Talat, has tabled unacceptable proposals and remains intransigent and maximalist. That is why it is wrong to call on all the parties to support the negotiations under way. The party on which pressure needs to be exerted is Turkey as the occupying power. Turkey must immediately withdraw all Turkish troops, end the occupation and stop holding the Turkish-Cypriot community hostage, because it, not the Greek Cypriots, is responsible for the so-called isolation of Turkish Cypriots. Turkey needs to return the besieged town of Varosha and to stop illegal settlements and the encroachment on to Greek Cypriot property.
Turkey holds the key to the solution to the Cyprus problem and progress with its accession. The small country of Cyprus asks for nothing more and nothing less than a solution in keeping with the European acquis, without derogations, and with the UN resolutions. Cypriots are not second-class citizens of some sort of Ottoman or other colony. We are European citizens with European rights.
(DE) Madam President, ladies and gentlemen, it is high time for the EU to begin negotiations with Macedonia at last. Macedonia has fulfilled the conditions and has been waiting for negotiations to start since 2005. Greece has had so much solidarity from the other 26 Member States that it should not now put a veto on starting negotiations with its neighbour Macedonia. The name issue is a purely bilateral question, even if the UN has given its help in this respect.
On the subject of Croatia, I would like to say that this country is combating corruption to such an extent that other countries, including some within the EU, should take an example from it. My second point is that the return of the refugees, which Mr Boştinaru has just mentioned, has, in my opinion, been handled in an exemplary way. As Mr Swoboda said, many things cannot be resolved in the way that we imagine they will be.
My third point concerns the cooperation with the International War Crimes Tribunal in the Hague. Croatia handed over all its wanted war criminals years ago. The documents from the homeland war which have been called for are either no longer available or have never existed. Therefore, a common sense approach is needed to these questions. The government is searching for the documents and it has set up a task force, but it cannot do more than look. If it does not find anything, then it is important to take a step forward, in the light of the fact that Croatia has been cooperating with the tribunal for years and, therefore, has, to a large extent, met the conditions. I hope very much that the chapter will soon be opened, so that the negotiations with Croatia can be completed by the end of this year.
(DE) Madam President, Mr President-in-Office of the Council, Mr Füle, I would like to wish you every success with your work in future. It is hard to ignore the ambivalence of the Cyprus issue. We in the European Union must not dismiss apparently unpleasant issues or try to pretend that they do not exist. We have not kept our promise. That is a fact and we must resolve these double standards.
We know that the Ankara Protocol must definitely be implemented with regard to the Cyprus question. However, it is also clear, as stated by the Council in 2004, that the isolation of Northern Cyprus must come to an end. I am pleased that Southern Cyprus is providing the north with the necessary support, but this was not the intention of the European Union. Its intention was that everyone, the entire EU, should bring an end to the isolation. In order to overcome the final obstacle in this area, we must take a step forwards and put a stop to this isolation.
Madam President, for the new Commission - and I warmly welcome Commissioner Füle - now is the time to renew the EU's commitment to enlargement by completing accession negotiations with Croatia by the end of this year and starting negotiations with Macedonia.
The latter has made impressive progress despite manifold difficulties and should be encouraged to continue. I would like to invite both parties to solve the name issue in an open and generous European style, as advocated yesterday by President Barroso.
Turkey, too, has made significant progress. If we look at Ukraine, we can realise the difference that the very prospect of accession can make. Turkey is welcome to membership on the basis of meeting the Copenhagen criteria. With a new Commissioner, there is no time to be lost in making Turkey start pulling its troops out of Cyprus and implementing the Ankara Protocol. I think this could be seen as a condition for proceeding with negotiations. As for myself, I could feel comfortable with Turkish accession when it is as easy to build a Christian church in Ankara as it is to erect a mosque in Brussels.
(DE) Madam President, I would like to comment on two aspects of the Turkish issue. It is generally the ethnic conflicts that are discussed, and rightly so. There is still work to be done in this area and some difficulties remain. However, what people usually overlook is the fact that there are still significant problems in Turkey with regard to trade union and employee rights. The Turkish Government continues to oppose trade unions - in some circumstances even using the power of the police - which provide support for their members, in other words, for Turkish working people. This has happened recently in the dispute involving the Tekel workers. That is one of the comments that I would like to make. A democratic society must protect the rights of employees and trade unions and it is important to fight for these rights. The EU also supports these rights, in particular, in its role as a social European Union.
The second factor is privatisation. Turkey is adapting to the EU and this includes the area of privatisation. The Tekel employees, of whom 12 000 are currently on strike, are threatened with the loss of their jobs or have already lost them as a result of privatisation. However, it is not only the Tekel employees who work in the tobacco industry. Around 500 000 people employed in growing tobacco in south-eastern Turkey have lost their jobs in recent years, with the result that, having been one of the major producers and exporters of tobacco, Turkey has now become an importer. A week ago, I had the chance to go to Ankara and speak with the Tekel employees. If the process of cutting jobs and destroying whole sectors of industry continues as a result of privatisation, the people of Turkey will lose their enthusiasm for accession to the EU. Therefore, we must put the focus on the social aspect of the EU. I would like to emphasise that once again.
(PL) Madam President, Commissioner, I welcome you warmly, Mr Füle, as we all do, and I wish you much perseverance through the next few years of your work. I know we should not talk about the end of the new parliamentary term on the first day. I do, of course, wish you many other terms, Mr Füle, but it is my wish for you, that when you speak here at the end of this term, you will be able to meet us in a new, enlarged European Union consisting, perhaps, of even 30 Member States.
Mr Füle, apart from your work on the important countries we are talking about here today, I would like to ask you also to give attention to other countries which are dreaming of European Union membership. Just like myself, you come from a country which has just acceded to the European Union, and I think that you, I and all the fellow Members from all the new Member States understand how important it was to our societies when we acceded to the European Union. We also wish this for the countries we are talking about today.
As a Pole, I have a small dream, and with this I would like to end my speech. It is that Croatia, the country which has currently made most progress in negotiations, might manage to accede to the European Union during the not-too-distant Polish Presidency.
(DE) Madam President, once again, the report on Turkey is not a progress report, but a report on Turkey's failings. The EU is calling on Turkey to do more in the area of minority rights, but instead of resolving the issue of the Kurds as it had said it would, Turkey is planning to ban the pro-Kurdish Democratic Society Party (DTP). For the fourth year in a row, the government in Ankara has failed to implement the additional protocol to the association agreement, but, via its ambassadors, it is calling on the major EU Member States to resolve the Cyprus question. In my opinion, the long-awaited negotiations on the Mediterranean island are not a cause for celebration, because the most recent Turkish Cypriot proposal goes against the existing consensus on some points, which means that it actually represents a step backwards.
So much for the positive results which the Spanish Presidency announced that we could expect. Turkey is not a part of Europe either geopolitically or in spiritual or cultural terms. Human rights, the rights of minorities and international law remain concepts that are foreign to Turkey. In my view, the only honest response which is in line with the wishes of EU citizens would be to bring the accession negotiations to an end and to aim for a privileged partnership.
(EL) Commissioner, we welcome you and wish you every success in your job. Today, we are debating, among other things, Turkey's progress towards Europe. Yesterday we debated the difficult economic situation faced by certain countries in the euro area, especially the critical situation faced by Greece.
These two debates intersect at one point, they have one common ground. That common ground is massive, inflexible defence spending by Greece, with around 5% of its gross domestic product allocated to military expenditure - and not because it wants to. Of course, part of this is spent honouring its obligations as a member of NATO. However, most of it is spent because we have to address a specific policy by a neighbouring country and candidate country, namely Turkey.
There is an official Turkish policy of threatening Greece with war, known as the casus belli, and it is not simply a paper threat; Turkey is in the habit of violating the airspace of and overflying even inhabited Greek islands in the Eastern Aegean.
This has to stop and this must be a strong message sent to Ankara by the European Parliament. If there are improvements on this, its progress towards Europe will regain momentum, together, of course, with all the other commitments which it must honour.
Madam President, in its neighbourhood policy, the Union's objective has always been to export stability and not to import instability.
This is why I appeal to Member States and candidate countries not to promote bilateral conflicts to the level of the Union. Being a lawyer, I would like to recall that, through the interim accord between Greece and FYROM signed in September 1995, Greece agreed not to object to FYROM's application to international or regional organisations if made under the name referred by the United Nations, which is FYROM. The Union's institutions refer to this country as FYROM. These provisions are legally binding in terms of international law. Therefore, there is no legal basis for Greece to obstruct the country's accession process. Decisions must be taken on the performance of the applicant country.
On this note, I support the debates on the progress made and the areas in which improvement is still needed. We need to talk about the merits and closely monitor the implementation of the reforms. Based upon the progress made, the Commission proposed that the country be given a date to start negotiations. I join the Commission and call on the Council to provide a starting date for accession negotiations at its summit in March 2010.
(EL) Madam President, Commissioner, even if the very strong resolution in Turkey's favour is adopted today, this country will not stop demonstrating an important democratic deficit, blatantly infringing the human rights of millions of people and occupying the Republic of Cyprus, a Member State of the European Union.
However, as far as Cyprus is concerned, there are many who insist on putting equal responsibility on the victim and the perpetrator. We cannot accept crime and armed violence and call on all the parties involved - call on them to do what? We cannot listen in the sanctuary of democracy, the European Parliament, to unseemly expressions such as Northern and Southern Cyprus and talk of elections for Northern Cyprus, where 70% of the so-called electoral body are illegal colonists.
It is clear that, if the solution does not respect the human rights of the citizens of Cyprus, then the entire system of values of the European Union is at risk. Of course, talks are continuing, but they have become bogged down by Turkey's maximalist claims. As it is Turkey rather than any other country that we are evaluating, we call on Turkey to facilitate the process of talks by taking two self-evident steps: firstly, to immediately start withdrawing the occupying army and, secondly, to return the occupied town of Famagusta to its legal residents.
(IT) Madam President, ladies and gentlemen, we acknowledge the efforts that Croatia has made in recent years to meet the requirements of European Union membership. We support the statement that Mr López Garrido gave us this morning.
There nevertheless remains one unresolved matter that must be dealt with during the negotiations on bilateral matters between Croatia and Italy which risks casting a shadow over the accession process. I refer to the failure to provide financial and moral compensation for damage suffered and the failure to return goods confiscated from the Italians who were forced to leave those lands as exiles following World War II.
Now that it is seeking to join the European Union, I call on Croatia to speed up the process of achieving a conciliatory, constructive and happy ending to this sad and still unresolved affair.
We call on Croatia to satisfy the rights of those people who have been waiting for this to happen for so long, in accordance with European law among other things.
Madam President, I have a brief comment on Turkey.
Turkey still has some very serious problems in the area of human rights. One of the outstanding issues is setting the rights of ethnic and religious minorities - Kurds, Christians, Alevists and others. These minorities are suffering from constant violations of their rights. Cyprus and Greece are, and will remain, of the utmost importance to the European Union.
So, Commissioner, we therefore have to make it clear to our Turkish partners that it is very difficult to speak about Turkey's European integration until problems related to Turkey's religious and ethnic minorities are solved.
(EL) Madam President, in today's debate, we need to arrive at clear messages to Turkey, bearing in mind that it has not taken specific action to resolve various problems with neighbouring countries.
As regards the Cyprus question, in particular, given that we have heard proposals to include a reference to the problem of the isolation of Turkish Cypriots in the report, I think that the European Union should and must act within the framework of the UN resolutions. That means that the illegal occupied lands cannot be recognised; on the contrary, any aid must be granted via the legal state, as is presently the case.
At the same time, Turkey should withdraw the army, so as to remove this major obstacle to overall efforts being made to overcome the difficulty of contacting Turkish Cypriots.
(SL) I congratulate all the rapporteurs on their balanced reports, and to you, Commissioner, I wish every possible success in taking up your important role.
I would like to point out that the Member States of the European Union are not communicating in the best possible way with the countries of the Western Balkans. Some of them are throwing around unrealistic dates. 2014, a date suggested by some of you today, generates false hope, unrealistic expectations and misleads the politicians and the public opinion of these countries. We will strengthen pro-European forces only if we adopt a realistic approach and behave appropriately. False promises are detrimental for both them and us. Let us be fair, let us be correct and let us be credible.
(PL) Madam President, I realise how very difficult it is, in Turkey's social circumstances, for the government in Ankara to do anything to improve democracy and human rights. I do appreciate this very well, but I would like to draw attention to a problem which has received too little emphasis in this debate. I am thinking of the problem of religious freedom, which is still restricted in Turkey, particularly towards Christians. In Turkey, we still have a problem with the obstacles faced by religious communities concerning their legal status. Christian communities, despite the introduction of the Law on Foundations, are having serious problems with regaining confiscated property. The Ecumenical Patriarchate has limited rights to train clergy and freely elect the Ecumenical Patriarch. I am very grateful to the rapporteur for emphasising all these aspects in the report. At the same time, I regret that this matter was completely ignored in Mr López Garrido's speech. Mr López Garrido, I have a personal comment: ideology and human rights do not mix.
Madam President, I would like to speak on the issue of Turkey.
My concern is that in 2003, the UK Independence Party, of which I am a member, stated in this Parliament that there would be dire consequences regarding migrants from new Member States coming to our country, the United Kingdom. My fear is that, if Turkey joins, 70 million people will be allowed to come into the UK. The United Kingdom is full. We have millions of people unemployed. The pressure on our public services is incredible. The thought of Turkey joining is not on at all.
We have been denied a choice. The people in our country have been denied a vote on Lisbon. We certainly need a discussion in our country about whether we should be in the European Parliament or not. I fear that Turkey joining will be the straw that breaks the camel's back. I am convinced that we are now in a position where the whole European situation is about to crumble, with the euro and so forth. The addition of Turkey joining will just make matters far, far worse.
Commissioner, it is your first day at work. I would like to mark your card. Take it from me, as a person from Wales in the United Kingdom: we just do not want Turkey to join.
(HU) With regard to the accession of Turkey, there is a fundamental question to be clarified: what do we consider the European Union to be? Do we still consider the values, the shared European values, important? These values are based on the teachings of Christianity, irrespective of the proportion of actively religious people. Do we deem the cultural heritage of Europe important as a cohesive force? If the answer is 'yes', Turkey has no place in the European Union. Naturally, we should aim to establish the best possible partnership with them. Another important factor is that their accession would create a precedent. Israel's minister for foreign affairs has stated that they are being patient, yet they definitely want to become a member of the European Union. I would have to state that Israel does not have a place in the European Community, either.
(HU) With regard to the protection of minorities, progress has been made by Croatia and Macedonia, but these countries are still far from being top performers in this respect. What can we do? The European Union could encourage these countries through its exemplary protection of minorities, but what is actually happening in the European Union? It would be a positive sign if France and others were to ratify the Charter of Minority and Regional Languages, if Slovakia were to retract its measures discriminating against minorities (see the language law) and if Greece were to admit that minorities do live in its territory and guarantee their rights as individuals and communities. In Romania, there will hopefully be a law on minorities, though we are still far from having members of minorities in the top command of the army, and autonomy is feared more than the 14th Transnistrian Russian army. Parliament could encourage the existing Member States to set a good example by establishing standards for the protection of minorities that are to be mandatory for the entire territory of the Union.
(PL) Madam President, Commissioner, the year 2009, according to a report prepared by the International Crisis Group, was to have been decisive for Turkey's integration with the European Union. There was to have been either a breakthrough in accession negotiations or an end of the talks. Today, talks are still in progress on further areas related to accession. The Spanish Presidency, it is true, is saying it wants Ankara to join the Community as soon as possible, but indications are growing that Ankara is redefining its place in the global order, and that its membership in the Community is not a priority. Lifting of visas for Jordan, Libya, Iran and Syria, a worsening of relations with Israel, a strengthening of relations with Sudan, the signing of an agreement to commence diplomatic relations with Armenia and blocking an understanding with Cyprus - all this shows that Ankara is increasingly orienting itself towards cooperation with its neighbours, even at the expense of weakening its position in the accession negotiations.
However, the question of energy security and Turkey's crucial geographical location mean that it is slowly becoming indispensable for securing European interests. It may, therefore, not be long before Turkey's accession to the European Union is more important to us than to Turkey itself. I appeal, therefore, to the Commission and the Council to redefine Turkey's perspectives for membership of the European Union.
(SV) Madam President, I believe that it is extremely important that the progress being made by the candidate countries that are involved in negotiations is also recognised and stressed. I believe that to be very important in purely psychological terms. Moreover, it cannot be denied that negotiations with the EU have created better conditions for the people of these countries. The negotiations in themselves are a positive thing.
I am sure we all agree that Turkey needs to make considerable efforts and that freedom of religion, freedom of expression and freedom of the press go without saying. However, I think it also needs to be stated that the negotiations with Turkey are not just negotiations with the state or nation of Turkey, but that Turkey also represents a kind of key or a bridge to the whole region. We therefore need to bear in mind that the EU's relations with the region will deteriorate considerably if the door were to be closed again.
Madam President, I wish I could be given the time to explain to the Members of this Parliament the reasons why the Greek people are so sensitive about the issue concerning the name of the Former Yugoslav Republic of Macedonia. Unfortunately, it needs more than a minute.
This story, going back to the late 1940s, is a sad story which ended in creating a false idea about them. I can assure you that Greeks are neither nationalists nor expansionists. All they do is resist the use of a name which is part of their own ancient historical and archaeological tradition.
I understand that the Former Yugoslav Republic of Macedonia, as a new independent state, is undergoing a retarded ethnogenic phase. Serious academics in Skopje do not support the nationalistic trends of their Prime Minister. They prefer to remain silent rather than expose themselves against the trendy phrase, which the Thaler report rightly remarks, is liable to increase tensions.
I would like this Parliament and the new Commission to try and contribute with a solution to the name issue, not by stimulating the nationalistic tendencies of the FYROM Government, but by supporting the Greek view, which fights for a gentle compromise that would, finally, seem to satisfy the people of FYROM more than the people of Greece.
(LT) Today's debates have shown that although MEPs have differing opinions on Turkey's progress, we probably all agree that the basic prerequisite for EU membership is the appropriate implementation of fundamental reforms. Today, I think it is too early to set concrete dates, but we must observe and demand progress from Turkey, as recent events, where the activities of political parties were banned, cause concern and do not show Turkey's commitment to respect civil and political freedoms and rights. However, we must give Turkey an opportunity to review its actions and hope that in the future, Turkey will be a democratic and free country.
(RO) Croatia continues to be at the most advanced stage among the Western Balkan states on their path to EU accession. It may provide an example for states in the region with regard to their accession prospects in terms of meeting the accession criteria and conditions.
I welcome the progress recorded on internal reform, as is also indicated in the 2009 progress report. The method for meeting the necessary accession criteria, especially those coming under Chapter 23, justice and fundamental rights, marks an important milestone in this country's progress in achieving European standards.
We support Croatia's accession to the European Union, provided that this is based on strict compliance with the accession criteria, including full cooperation with the International Criminal Tribunal for the Former Yugoslavia.
Croatia will conclude accession negotiations this year. In fact, the report we are debating today is the last progress report produced by the European Parliament. We are confident that we will be in the position next year to vote on the treaty for Croatia's accession to the European Union, which will be a positive signal for the whole region.
(SL) Commissioner, I congratulate you on your new post and I hope that you will be successful in this area.
I am very pleased that the three reports are positive and that the rapporteurs have found these countries to have made progress in terms of modernisation, as we see it from the European perspective. The most important thing is that all three countries maintain high standards when it comes to respect for human rights. Europe must be strict about this and it must also be strict in urging these countries to resolve relations with their neighbours.
I would also like to point out that I will not be giving my backing to the report on Croatia, primarily because it does not treat Slovenia fairly.
(RO) The most effective external enlargement policy the European Union has with regard to the Western Balkans is to expand in this region. This will guarantee peace and bring democracy to an area which, unfortunately, has only had its reputation reinforced by recent history as the 'powder keg of the European Union'.
At the same time, the most effective foreign policy for the new Western Balkans states is to belong to the European Union's area of stability and prosperity. We need instruments in this process. I therefore welcome the progress reports for Croatia and Macedonia, which are valuable instruments.
I also believe that economic instruments are needed, along with regional, economic and commercial cooperation, including with regard to investments, which have already proven to be effective. I think that these instruments must be considered by the European Commission and the governments of Croatia and Macedonia.
(NL) I actually wanted to ask the leader of the Turkish delegation, Mrs Flautre, a question. I do not know if I can do that now - that is what my blue card was based on. Can I ask Mrs Flautre a question?
Mrs Flautre, I would like to ask you, in the light of the horrific honour killing in Turkey, whether you agree that we should submit a request for a broad investigation to be carried out into honour killings in Turkey? In my home country, the Netherlands, we have a shockingly high prevalence of honour killings among Turks, as there is in Germany, and I believe that this is just the tip of the iceberg and that there is an awful lot of honour killing in Turkey. Can we ask Mr Füle to carry out an investigation into honour killings in Turkey?
(FR) Madam President, a question, yes, but which question? Addressed to whom and for what purpose? I believe that our delegation - of which you are a member, Mr Madlener - has committed itself and continues to firmly commit itself to human rights and gender equality and to every initiative taken to counter violence against women.
I mentioned this just now in my speech. I believe that so-called honour crimes, which are crimes organised on a family or tribal basis, are utterly indefensible and that, today, it is very pleasing to see that no one in Turkey puts up with this type of archaic criminal practice any more.
Madam President, ladies and gentlemen, thank you for this broad debate which has centred on some excellent resolutions tabled by the European Parliament, and may I congratulate the authors Mr Swoboda, Mr Thaler and Mrs Oomen-Ruijten.
I think we can say that the large majority of you has spoken in favour of the enlargement process as an essential part of European integration. As Mr Brok has said, enlargement has been a success for the European Union, and other Members have mentioned some of the examples of success in the enlargement process. It is also a vital element of progress towards democratic reform and of democratic deepening in those countries that are moving closer to the European Union, those that have begun their entry into the European Union and those which have the prospect of joining. As Mr Mauro has stressed, this always implies a commitment to meet the Copenhagen conditions, which is another element of broad consensus, and therefore to show full respect for human rights.
I entirely agree with Mr Cashman when he said that the treatment of minorities is what singles a country out, and not its treatment of the majority, although that is important as well. This, therefore, is how we should measure respect for human rights and, as a result, compliance with the Copenhagen criteria.
Another point of general agreement was that for the Western Balkans, the European perspective is a fundamental element in their progress - as Mrs Giannakou and Mr Winkler pointed out - and this is not only in the interest of those countries but also, as Mrs Göncz has said, in the interest of the European Union.
As regards Croatia, we have also had general agreement on the need to open new chapters as soon possible, but it should be said that currently 28 out of 35 chapters have already been opened and that 17 of those have provisionally closed. The Spanish Presidency will continue to work to achieve new progress in the negotiations, together with the European Council and the Council, in order to bring them to their final phase soon. That is why I mentioned earlier that the accession meetings to be held with Croatia will begin immediately.
Our expectation is that the membership negotiations roadmap will be completed this year, as the report's author, Mr Swoboda, has proposed, and as some Members have requested, including Mr Hökmark, Mr Berlinguer and Mr Lisek, who expressed the hope that the Polish Presidency might see Croatia's accession to the European Union.
So progress has been made with regard to Croatia, as Mr Poręba has emphasised. However, we still have work to do; there are shortcomings in the legal area, for example, as Mrs Serracchiani pointed out.
As a result, we think we have reached an important closing stage of Croatia's accession and we hope that the negotiations will be concluded and Croatia will join the Union as soon as possible, following the ratification process of the relevant European Union treaties.
Turning now to Macedonia, the debate centred primarily on the question of its name. Obviously the name is not one of the Copenhagen requirements, but clearly good, neighbourly relations play a vital role in the process of shaping national policy in all the candidate countries.
Candidate countries, like Member States, must therefore show the utmost sensitivity in matters such as this. We also have to remember that the starting point for negotiations is unanimity, in other words, a unanimous agreement between existing Member States.
The solution advocated earlier by Mr Posselt, Mr Kasoulides, Mrs Cornelissen, Mr Chatzimarkakis, Mrs Göncz and Mrs Paliadeli is rooted both in negotiations under the aegis of the United Nations and in bilateral contact between the Former Yugoslav Republic of Macedonia and Greece. While this is, of course, a very important matter, the European Union itself does not actually take part in such discussions under the United Nations.
At the moment therefore, I do not think we can say precisely when this conflict will be resolved; nevertheless, I can certainly say that the Spanish Presidency joins in congratulating Prime Minister Gruevski and Prime Minister Papandreou on renewing a direct dialogue. This demonstrates leadership ability in both of them and will no doubt lead to an atmosphere and an attitude of openness, to which Mr Tremopoulos referred in his speech.
We believe that the government of the Former Yugoslav Republic of Macedonia will be able to carry these negotiations forward. The prospect of joining the EU has always been of great importance for the whole country, that is, for its ethnic groups as well, whether large or small.
Finally, with regard to Turkey, a great many speeches have been made and I would like to begin by saying that negotiations are continuing at a reasonable pace - they have not been halted - and I say this in response to Mr Van Orden's comment concerning the speed of those negotiations.
We hope to open other negotiation chapters during the Spanish Presidency. I have mentioned some of them, but naturally we cannot predict the rate of these negotiations because they depend on the progress of Turkey's reforms and on whether Turkey meets the criteria. What is more, as you are all aware, in each case, at each stage and for each chapter of the process, there needs to be unanimous agreement.
The protection of human rights and the fulfilment of the Copenhagen criteria is a subject that has been mentioned in many speeches and which is clearly referred to in Mrs Oomen-Ruijten's report; and it has to be said that Turkey must make more effort in this area. It has to make more effort, and I say this in response to Mr Belder, Mr Salafranca, and others, and to Mr Angourakis and Mr Klute, who have spoken about promoting human rights and fundamental freedoms.
They are right, but it is also true to say that the negotiation process continues to be the European Union's principal means of influencing the progress that is made and, while progress has indeed been made, it remains insufficient. This has also been mentioned in speeches by other Members, such as Mr Obiols, Mrs Flautre, Mrs Lunacek, Mr Preda and Mr Balčytis. I think we need to remain very aware of that when we make a balanced assessment of our negotiations with Turkey.
Cyprus has also been the subject of a great many speeches. Cyprus will, of course, be a decisive issue over coming months. It should be said that the negotiations currently under way between the leaders of the two communities on the island are positive and that a better atmosphere of trust has been established.
It goes without saying that resolving the Cyprus issue would eliminate this obstacle, or all of the obstacles, or at least some of the obstacles that might hinder Turkey's progress towards accession and, whatever happens, it would send out an important, positive signal to the region as a whole, with reconciliation as the basic objective, as Mr Howitt so rightly put it.
We all agree, of course, that Turkey has to comply with the additional protocol. There have been continuous calls for it to do so, and every time we have a dialogue with Turkey, the Council reminds it of that commitment, which must be honoured. On 8 December 2009, the Council adopted conclusions in which it was stated that if no progress were made on the issue, then the Council would maintain the measures adopted in 2006, which would have a permanent effect on the negotiations' overall progress.
Mrs Koppa and Mr Salavrakos have also referred to other incidents: violations of air space and incidents in the Aegean Sea. So I repeat, neighbourly relations are an indispensable requirement for measuring Turkey's progress in the negotiations. The Council's 8 December conclusions, which I have mentioned many times, sent Turkey a message on that matter. I assure you that the Presidency is going to following the issue very closely and pursue it at all levels when appropriate.
In any case, Madam President, the Presidency's position on negotiations with Turkey is absolutely clear. We are in agreement with the renewed consensus on enlargement, which the Council decided in December 2006, and this means that the objective of the negotiations is certainly Turkey's future accession to the European Union.
Member of the Commission. - Madam President, I am very grateful that I had such an early chance to participate in this exchange of views with you on the accession countries. I promised during my hearing that I would come to listen and to take your advice, and today's debate was a clear proof of the richness, wisdom and insight that are assembled here in this House.
Let me make two general observations. First, I take the promises I made during the hearings very seriously. I am interested not in having two monologues, but in having a dialogue with this House which would reflect the true spirit of the Lisbon Treaty.
Let me also make another general observation, and I referred to this a couple of times during my hearing. In talking to the candidate countries and the prospective candidate countries, I always underlined the following four principles. The first is strict commitment to the Copenhagen criteria; they are non-negotiable. Secondly, a strict commitment to fundamental freedoms and rights, including religious and minority rights and, of course, women's rights. Thirdly, the process being honest and reflecting credibility on both sides and at all levels. Fourthly, I will never underestimate the issue of integration capacity.
On Croatia, both Parliament's resolution and the Commission's position underline that Croatia can count on Parliament and the Commission as reliable allies. If the country manages to deliver on all outstanding conditions, I remain confident that accession negotiations can be concluded this year. The Commission, and I trust the current and future presidencies as well as the European Parliament, will support Croatia in reaching its goal.
On the Former Yugoslav Republic of Macedonia, let me stress once again that the country earned a Commission recommendation to start accession negotiations on the basis of its own merits. Nonetheless, the country continues to face many pressing challenges, including the political criteria. As was pointed out during the debate, there is now a window of opportunity to resolve the name issue, and I am fully committed to supporting the ongoing talks.
On Turkey, we are all aware that we do not have an easy way ahead of us, either for Turkey or for the European Union, as was clearly stated by many during the debate. I know, however, that the Turkish Government is still committed to the democratic opening. Who would have imagined only five years ago Turkish society and politicians openly and intensively discussing the Kurdish issue, civil-military relations, the reopening of the Halki seminar or relations with Romania?
Nevertheless, I remain concerned about restrictions on press freedom and media pluralism. Further legal amendments are needed to protect journalists, human rights activists and politicians from prosecution and conviction for the expression of non-violent opinion.
As regards the accession negotiations, the opening of the important environment chapter last December is an encouraging development, bringing the number of open chapters to 12. I am hopeful that we will be able to open more chapters this year. However, Turkey will need to make additional efforts in order to be able to fulfil the demanding benchmarks. It is therefore important that the necessary preparations are being continued with rigour.
The Commission also welcomes the reinforced dialogue with Turkey on migration, which should lead to concrete achievements, in particular, as regards readmission and border controls. In response to a specific question from one of your colleagues, let me say that the Commission is aware of the recent developments concerning Turkish lifting of visa requirements for Lebanon and Syria. The Commission's Director-General responsible for these issues will be in Ankara next week for talks. This will be one of the issues he will discuss on that occasion and I will report on these discussions.
Let me also add, having been requested, the following position of the Commission. All measures that the Commission has proposed and undertaken have always been aimed at ending the isolation of the Turkish-Cypriot community as a means of facilitating the reunification of Cyprus in line with the Council conclusions of April 2004. We are implementing the EUR 259 million aid package for the sustainable social and economic development of the Turkish-Cypriot community and its full participation in the European Union following a settlement and reunification. The Green Line Regulation is facilitating economic and personal contacts between Turkish-Cypriots and Greek-Cypriots. The Trade Regulation, on special conditions for trade for the Turkish-Cypriot community, remains with the Council for consideration.
Coming back to Turkey, the reform process is to continue and the European Union should continue to encourage the process and progress. The Commission remains committed to the accession process with Turkey. Our leverage and influence in Turkey will become all the more credible and stronger if our commitments remain unambiguous.
I am looking forward to a very fruitful and close cooperation over the next five years.
(Applause)
I have received three motions to wind up the debate from the Committee on Foreign Affairs in accordance with Rule 100(2).
The debate is closed.
The vote will take place during today's vote.
Written statements (Rule 149)
in writing. - (PT) This report acknowledges certain positive steps that Turkey, a candidate country since 2005, has made towards joining the EU, although it is being urged to speed up the pace of reforms. I recall that in December 2006, negotiations were partially suspended due to the country's refusal to apply the Customs Union with the EU to Cyprus. The conflict with Cyprus must be resolved and the country must continue to make progress in terms of democracy and the protection of human rights, combating corruption, improving freedom of the press, the need for political transparency and swifter and more effective justice, consolidating anti-discrimination laws relating to gender, sexual orientation and ethnic and religious minorities, and reforming the civil service. The Turkish Government continues to demonstrate the political will to proceed with reforms, and it has substantially increased fundamental freedoms and democratic development within the country. We must therefore continue to make progress in negotiations aimed at securing the accession of Turkey as a country with a crucial role as a mediator in conflicts between Israel and Palestine and as a platform for Iraq and Iran to find common ground.
Madam President, ladies and gentlemen, the report certainly contains some interesting points, even for those, like myself and many of you, who are against granting Turkey EU membership. The content of the report illustrates Turkey's sometimes serious failures to meet the basic conditions for joining the EU. Certain passages of the resolution proposed by the Committee on Foreign Affairs are also quite strict. These documents do not oppose Turkey's theoretical future entry into the EU; however, I am very happy to welcome the findings that Parliament intends to make known regarding Turkey's supposed lack of progress. Those who, like myself, are opposed to Ankara joining the EU find in them confirmation of their own traditional objections to the accession: in Turkey, there are still restrictions on fundamental freedoms, human rights violations, an aggressive attitude towards Cyprus and Greece, and discrimination against ethnic and religious minorities - all of which are problems that Europe clearly cannot ignore. And all this compounds the usual concerns about the cultural and geographical differences between Turkey and Europe, and about the problems that would be caused by the admission of a country that shares borders with over 80 million inhabitants: factors that will continue to reinforce my unshakable conviction that it is not right for Turkey to enter a Europe whose unity depends, above all else, on the spirit of Christianity.
On the one hand, the method and extent of the democratisation process in Turkey and the process of drawing closer to the EU is pivotal. On the other hand, discussion of Turkey's future membership of the EU cannot be left to one side. Every expansion involves budgetary considerations as to whether the accession of a given country to the EU will bring a contribution or whether financial losses will prevail. I am afraid that in the current crisis situation with the Common Agricultural Policy and, by implication, the European budget, we cannot permit an expansion involving a country in which 7 million of the inhabitants rely on agriculture for their livelihood (in the EU, the figure is 10.4 million). For the purposes of comparison: under current conditions, the expenditure for Turkey up to 2025 would be around EUR 10 billion, while for all 10 of the new Member States in the 'eastern expansion' it would be up to EUR 8 billion. Direct payments to Turkish farmers and payments for rural development and market support would, under the current legislative arrangements, spell doom for European agriculture and farmers. In view of the enormous size, number of inhabitants and economic situation of this candidate country, the accession of Turkey to the EU would impose an enormous burden on the budget together with a 9% decline in per capita GDP for the EU. For these reasons, we must discuss again and in greater detail Turkey's accession to the EU, together with related reforms to the CAP.
It is commendable that the new Macedonian democracy has made further progress in all areas of society and business. I very much welcome the fact that the presidential and local elections in March 2009 went smoothly. This is an indication of the growing democratisation throughout the entire region which was reflected in Macedonia. Macedonia has met all the criteria for liberalising the visa regulations and, therefore, from 19 December 2009 onwards, its citizens have visa-free status. This represents a major step forward. However, Macedonia still has a number of reforms to implement. I very much hope that we can use the experience which we gathered during the first phase of the eastern enlargement of the EU to help it in this process. In this context, I am thinking of the implementation of institutional reforms, where political foundations and a range of different NGOs have achieved so much. There are two areas where we should strengthen our cooperation with regard to transformation and EU standards. These are reform in the public administration, in the judiciary and in the police. Personally, I would like to see the name dispute between Macedonia and Greece put aside in the immediate future. It is important that progress towards the unification of Europe is not brought to a standstill because of bilateral disagreements.
Croatia, because of its geopolitical situation and historical relations, should unquestionably accede to the European Union as quickly as possible. Despite numerous tensions with neighbours and the ethnic conflicts which arose during the civil war, I cannot imagine a fully integrated and united Europe without Croatia. The negotiations, which began in 2004, were a promising development, and in the absence of disruptions, they should be completed this year, bearing in mind that there are 28 areas required for completion. Croatia's accession to NATO in April 2009 has definitely strengthened her claim for accession to the EU. Stabilisation in what is known historically as the Balkan Cauldron will be guaranteed only by Croatia's accession. I hope that, at the beginning of 2012, when I take my seat in the European Parliament, I will be able to shake hands with fellow Members from Croatia.
I welcome the progress made by Croatia, in particular, in combating corruption. Measures must be taken against corruption within the institutions. In addition, a change in basic attitude is needed and the population must be made more aware of corruption, which unfortunately is still part of everyday life in Croatia. With regard to Croatia's relationship with its neighbours, it is pleasing to see that a compromise on the border dispute with Slovenia is now in prospect. I hope also that Croatia's recognition of Kosovo will not cause an increase in tension in the Western Balkans, in particular, with Serbia, which is now, understandably, showing concern. Given the obvious progress that Croatia has made and my conviction that Croatia is culturally, politically and historically a part of Europe, I am voting in favour of the motion for a resolution. If Croatia meets all the conditions, I believe that it will be possible for it to join the European Union soon.
Madam President, with reference to my speech on 20 January, I am interested in what kind of measures the Turkish Government has implemented, according to the records of the Council and the Commission, to involve the population in the implementation of the democratisation process and the reforms necessary for integration with the European Union. Turkey's 2009 development report points out shortcomings in the fulfilment of the Copenhagen criteria, with a particular emphasis on political criteria, which include the implementation of democracy and the rule of law, human rights and the protection of the rights of minorities. In the development report, it was noted that, through the development aid instrument, EUR 567 million have been allocated to Turkey in the past year. The allocations were, for the most part, aimed at implementing outstanding reforms in the political and justice systems, as well as the development of civil society. At the same time, it was made clear that the use of these instruments had been decentralised, which means that the Turkish authorities administered the allocated aid, following the Commission's accreditation. Since they are interested in carrying out the membership negotiations for Turkey as quickly as possible, which means that the current shortcomings need to be resolved, the Council and the Commission should have an accurate synopsis of concrete actions by the Turkish Government carried out in order to achieve this objective. On its homepage, in visual form, the Commission has indeed put some projects for ending the use of child labour, acquiring a basic education, involving people with disabilities in society, and setting up a confidential line for women in Turkey suffering from domestic violence. However, are these actions enough to create the necessary grassroots public support for the immediate and successful implementation of the necessary reforms? In the light of the contents of the development report, what kind of additional urgent measures or projects have been planned to overcome the obstacles that have arisen in problematic areas?
When a number of countries in Central and Eastern Europe acceded to the European Union on the day of its great enlargement on 1 May 2004, the division of Europe by the Iron Curtain was finally brought to an end. Not all the countries of Central and Eastern Europe came into the European family at that time. It also then became clear that the 'great enlargement' would have to be continued, with the accession of several more countries of the region. In 2007, Rumania and Bulgaria became Member States of the European Union. However, the accession of these countries cannot be thought of as the end of European Union enlargement.
At the moment, the country which is closest to acceding to the EU is Croatia. I fully support completion of negotiations by Croatia as quickly as possible in order to achieve the quickest possible accession of the country to the European Union. I appeal to both sides of the negotiations for maximum flexibility and the will to reach agreement. In addition, I appeal to the Croatian side to increase efforts at accommodating Community requirements in such areas as the organisation of public administration and the judiciary and for improvement of mechanisms concerned with the effective fight against organised crime and corruption. Furthermore, I would like to add my voice to appeals calling on Croatia to show a maximum of goodwill in cooperating with the International Criminal Tribunal for the Former Yugoslavia.
As a prerequisite for completing the negotiation process begun with Turkey in 2005, Turkey must fulfil all the Copenhagen criteria, and it must comply in all respects with EU integration capacity. Indeed, Turkey has begun to implement the reforms expected on that basis, develop good neighbourly relations and gradually bring itself into line with the EU membership criteria. I support these actions, and I support Turkey's accession to the EU, provided, of course, that the conditions for membership are met in full. Today, though, it worries me that recently, positive messages concerning the reforms implemented have begun to fall short, and there are still severe problems in Turkey with implementing legal norms, particularly sections that would establish women's rights, non-discrimination, freedom of speech and belief, a zero-tolerance approach to torture, and anti-corruption measures. I call on Turkey to continue and strengthen efforts to meet the Copenhagen criteria in full and to consolidate support in Turkish society for the necessary reforms, providing equality for all people, regardless of gender, race or ethnic origin, faith or creed, disability, age or sexual orientation.
I believe that it is in the interest of both parties, the EU and Turkey, for the enlargement process to continue. This is why Turkey must step up the reform process in order to meet the commitments it has assumed.
Let me give you a few examples on this point. Legislation on gender equality is harmonised, but greater effort needs to be made to implement it in order to reduce the differences between men and women in terms of their participation in the labour market, politics and the decision-making process, as well as with regard to access to education. Progress has been made on environmental protection, especially with the signing of the Kyoto Protocol in this 'era of adapting to the effects of climate change'. However, a great deal still remains to be done in terms of water quality, nature conservation and GMOs (genetically modified organisms).
I welcome the progress made by Turkey but, at the same time, I support the request made to Ankara to make more effort in the reform process so that it can join the European club.
One of the crucial Copenhagen criteria, which should unquestionably be met to enable a country to become one of the Member States of the European Union, is respect for human rights. I would like to draw attention to notorious cases of violations of the rights of women.
Almost daily, the press informs us of further murders of women, which are known as 'honour killings'. The press is currently highlighting the case of 16-year-old Medine Memi, who was cruelly murdered by her own father and grandfather. It is shocking that these two took the girl's life because she had been talking to boys, but the way in which this atrocity was carried out is even more shocking. Autopsy results show that Medine, who was buried in a chicken pen, was still alive at the time of her burial and was conscious to the very end. The unimaginable suffering of the dying teenager was inflicted as satisfaction for 'bringing dishonour' on the family. It is horrifying that the case of Medine is not an isolated incident, but a widespread and barbaric phenomenon. The girl, fearing for her life, had reported her fears to the police several times - unsuccessfully, because she was sent home each time.
Murder, which has been deeply rooted in Turkish tradition for generations, is often interpreted favourably for men, who are supposedly acting to clear the disgraced honour of their family. A country which has not yet managed to deal with this problem continues to be separated from Europe by a broad divide, because Europe stands in defence of fundamental values. This difference is a serious obstacle in building a common identity.
I hope that this year's assessment report will encourage Turkey to improve the coordination of its foreign policy with that of the EU. The Black Sea region should be a priority area where Turkey, as a key partner of the EU, will help achieve the European objectives set as part of the Black Sea Synergy.
Turkey's involvement in guaranteeing the EU's energy security is just as important. Last year, I welcomed Turkey's participation in the Nabucco project with the signing of the intergovernmental agreement. However, I also expressed deep concern about Turkey's intention to cooperate with Russia in the South Stream project. Consequently, I urge Turkey to make an explicit commitment to implementing the Nabucco project.
I welcome the call made by the rapporteur to harmonise energy policies between Turkey and the EU, in particular, by opening accession negotiations on the energy chapter and by including Turkey in the European Energy Community.